EXECUTION COPY

TRUST AGREEMENT

by and among

MUNIMAE TE BOND SUBSIDIARY, LLC
as Trustor

MUNIMAE PORTFOLIO SERVICES, LLC
as Servicer

and

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Trustee

Dated as of November 1, 2006

Relating to

$192,486,341.05

TEBS Tax-Exempt Multifamily Housing Certificates,

Series 2006A

Consisting of

$191,535,000 Class A Certificates

$951,341.05 Class B Certificate

1

TRUST AGREEMENT

This TRUST AGREEMENT, dated as of November 1, 2006 (this “Agreement”), is by and
among MUNIMAE TE BOND SUBSIDIARY, LLC, as trustor (in such capacity, together
with its successors and assigns, the “Trustor”), MUNIMAE PORTFOLIO SERVICES,
LLC, as servicer (in such capacity, together with its successors and assigns,
the “Servicer”), and U.S. BANK TRUST NATIONAL ASSOCIATION, as trustee (in such
capacity, together with its successors and assigns, the “Trustee”).

WHEREAS, the Trustor has deposited with the Trustee on the date of the execution
and delivery hereof, certain tax-exempt multifamily housing revenue bonds (or
certificates evidencing ownership interests therein) listed on Schedule I hereto
(the “Bonds”) and pursuant to the terms hereof has provided for the creation,
execution and delivery of certain TEBS Tax-Exempt Multifamily Housing
Certificates, Series 2006A (the “Certificates”), evidencing undivided ownership
interests in the Bonds, including future principal, premium, if any, and
interest payments with respect to such Bonds;

WHEREAS, pursuant to that certain Credit Enhancement Agreement, dated as of
November 1, 2006 (the “Credit Enhancement Agreement”), Municipal Mortgage
Investments III, LLC, a Maryland limited liability company (the “Credit
Enhancement Provider”), (i) has guaranteed on a limited recourse basis (a) the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the interest on the Bonds in an amount up to the
amount necessary to make any and all distributions set forth in
Sections 4.02(a)(i) and 4.02(a)(ii) hereof, (b) the full and punctual payment of
the tender price, scheduled principal payment or the redemption price, as
applicable, when due on the Bonds in connection with any remarketing, scheduled
principal payment or redemption (including any mandatory sinking fund
redemption) thereof on or prior to the Final Distribution Date (as defined
herein) in an amount up to the amount necessary to make any and all
distributions set forth in Section 4.03(a)(i) hereof and (c) upon the occurrence
of a Trust Termination Event or the Final Distribution Date (each as defined
herein), the full and punctual payment when due (whether at stated maturity,
upon acceleration, redemption or tender) of the interest on or principal or
tender price of the Bonds in an amount up to the amount necessary to make any
and all distributions set forth in Sections 4.02(a)(i), 4.02(a)(ii) and
4.03(a)(ii) hereof and (ii) has pledged certain multifamily housing revenue
bonds (or certificates evidencing ownership interests therein) listed on
Schedule I thereto (the “Credit Enhancement Assets”) to the Trustee, as pledgee,
and delivered the Credit Enhancement Assets to the Trustee, as custodian (in
such capacity, the “Credit Enhancement Custodian”), to provide security for the
Credit Enhancement Provider’s obligations under the Credit Enhancement
Agreement;

WHEREAS, the Servicer agrees to act as the servicer of the Bonds on behalf of
the Holders of the Certificates and to carry out the duties set forth herein
pertaining to the Certificates; and

WHEREAS, the Trustee agrees to act as the trustee of the Bonds on behalf of the
Holders of the Certificates and to carry out the duties set forth herein
pertaining to the Certificates;

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
contained in this document, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.01. Certain Definitions. The following terms shall have the following
meanings, unless the context otherwise requires:

“Accrued Certificate Distributions” shall mean, with respect to each Class A
Certificate on any date, accrued and unpaid distributions at the applicable
Certificate Rate on the Certificate Balance thereof.

“Act of Bankruptcy” shall mean, with respect to any Person, (i) a petition for
involuntary bankruptcy shall have been filed against such Person, which either
shall result in an order granting the bankruptcy relief requested in such
petition (including but not limited to an order for relief under Chapter 7, 9 or
11 under the Bankruptcy Code) or shall remain undismissed and unstayed for a
period of 60 days; (ii) a decree or order of a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceeding, or for the winding
up or liquidation of its affairs, shall have been entered against such Person,
which shall remain undismissed and unstayed for a period of 60 days; (iii) the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of such Person or of a substantial part of its property for
purposes of distributing such Person’s assets or winding up such Person’s
affairs which shall remain unstayed for a period of 60 days; or (iv) such Person
shall have: (a) commenced a voluntary action under applicable bankruptcy laws,
(b) filed a petition seeking to take advantage of any other laws, domestic or
foreign, to effect such Person’s bankruptcy, insolvency, reorganization, debt
adjustment, winding up or composition or adjustment of debts, (c) consented to
or failed to contest for 60 days a petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (d) taken any formal action which
results in a written statement of action duly approved by an authorized
committee or governing body, as appropriate, that admits without condition such
Person’s inability to make payments on its debts as they become due,
(e) generally not been paying principal of or interest on its material
obligations as they become due (except as a result of a dispute regarding such
obligations), or (f) made a general assignment for the benefit of creditors.

“Agent Member” shall mean a member of, or participant in, the Securities
Depository and, at any time when DTC is the Securities Depository, shall include
a “DTC Participant” as such term is used in the rules and regulations of DTC.

“Adjusted Bond Coupon Amount” shall mean, on any Scheduled Distribution Date or
Special Distribution Date, an amount equal to the amount of interest that would
have accrued, calculated on a 30/360 or actual/actual basis, depending on the
basis of calculation used for the underlying Bonds, on the aggregate principal
amount of the Bonds held in the Trust (i) with respect to a Scheduled
Distribution Date, for the month ended immediately prior to such Distribution
Date, adjusted for any distributions of principal made in such month on a
Special Distribution Date; (ii) with respect to a Special Distribution Date
(other than a Final Distribution Date, Trust Termination Date or Optional
Liquidation Date), for the period beginning on the first day of the calendar
month in which such distribution is made and ending on the third Business Day
before the Special Distribution Date; or (iii) with respect to a Final
Distribution Date, Trust Termination Date or Optional Liquidation Date, for the
period beginning on the first day of the calendar month in which such
distribution is made and ending on the Final Distribution Date, Trust
Termination Date or Optional Liquidation Date, as applicable, if such Bonds had
borne interest at a per annum rate equal to the Bond with the lowest yield less
the Trustee Fee, the Servicing Fee and Trust Expenses, if any, payable on such
Distribution Date. For purposes of the foregoing, with respect to any Bond
acquired with amortizable bond premium, interest accruing on such obligation
shall be determined on the basis of the principles set forth in Section 171 of
the Code.

“Aggregate Distributable Principal Amount” shall equal, on (i) each Scheduled
Distribution Date, the principal due and payable on the Bonds since the previous
Scheduled Distribution Date as a result of scheduled payments thereof, (ii) each
Special Distribution Date resulting from a redemption of Bonds, the principal
due and payable on the Bonds as a result of an unscheduled payment of principal
on the Bonds giving rise to the Special Distribution Date, (iii) the date of any
liquidation or sale of the Bonds, the Outstanding principal amount of the Bonds
liquidated or sold, and (iv) the Final Distribution Date, the Outstanding
principal amount of the Bonds.

“Agreement” shall mean this Trust Agreement, as the same may from time to time
be further amended and restated, supplemented or otherwise modified under the
terms hereof.

“Authorized Denominations” shall mean, with respect to each Class A Certificate,
an initial Certificate Balance of $100,000 and integral multiples of $5,000 in
excess thereof, provided, however, that one Class A Certificate may be issued in
such other amount as is necessary to include the remainder of such Class; and
with respect to the Class B Certificate, one Class B Certificate for the full
amount of the Certificate Balance of the Class B Certificate.

“Authorized Trustee Officer” shall mean the Chairman of the Board, each
Executive Officer, President, Senior Vice President, Executive Vice President,
Vice President, Assistant Vice President, Secretary, Assistant Secretary,
Treasurer, Assistant Treasurer and Trust Officer of the Trustee and every other
officer or employee of the Trustee designated as such by any of the foregoing
for purposes hereof in a communication to the other parties hereto.

“Base Price” shall mean, with respect to any issue of Bonds on any date of
calculation after the Closing Date, the price, expressed as a percentage of par,
calculated by the Servicer, as adjusted, in the case of Bonds (i) with an
Initial Base Price in excess of 100%, by amortizing the premium on a constant
yield to maturity basis (compounding at the end of each interest period) over
the remaining term; provided that if the Bonds are callable, the premium shall
be amortized to the expected call date and expected call price, all in
accordance with Section 171 of the Code; (ii) issued with original issue
discount without regard to Initial Base Price, by accruing the original issue
discount on a constant yield to maturity basis (as reduced by any acquisition
premium), all in accordance with the provisions of Sections 1271 through 1288 of
the Code; and (iii) with an Initial Base Price less than 100%, by accruing the
market discount portion, if any, of the acquisition discount on a straight-line
basis in accordance with the provisions of Sections 1271 through 1288 of the
Code.

“Beneficial Owner” shall mean any Person owning Certificates through an Agent
Member directly or, at any time when DTC is the Securities Depository, through
an “Indirect DTC Participant” as such term is used in the rules and regulations
of DTC.

“Bond Indenture” shall mean, with respect to each issue of Bonds, the trust
indenture authorizing the issuance of such Bonds, as amended, restated and/or
supplemented from time to time.

“Bond Issuer” shall mean each state or local governmental entity listed as an
issuer of Bonds on Schedule I hereto.

“Bond Servicer” shall mean each entity acting in its capacity as servicer for
each of the Bonds.

“Bond Trustee” shall mean each entity acting in its capacity as trustee for each
of the Bonds.

“Bonds” shall mean the tax-exempt multifamily housing revenue bonds (or
certificates evidencing beneficial ownership interests therein) listed on
Schedule I hereto and any Replacement Bonds so long as the interest on such
securities is excluded from the gross income of the owners thereof for federal
income tax purposes; all as described herein.

“Business Day” shall mean any day on which banks in New York, New York are open
for commercial banking purposes and that is not a day on which the New York
Stock Exchange is authorized or obligated by law or executive order to close.

“Capital Account” as to any Holder, the account determined and maintained for
such Holder by the Tax Matters Partner in accordance with the provisions of
Sections 10.03 and 10.04 of this Agreement.

“Certificate Balance” shall mean, with respect to each Certificate on any date
of determination, an amount equal to (i) the initial Certificate Balance thereof
minus (ii) any Principal Collections distributed to the Holder (or any
predecessor Holder) thereof in accordance with the terms of this Agreement.

“Certificate Rate” shall mean the per annum rate at which interest accrues on
the Certificate Balance of the Class A Certificates. The Certificate Rate shall
initially be equal to the initial Certificate Rate set forth in Section 3.01 and
shall be subject to adjustment on the Remarketing Date as provided in
Section 3.16.

“Certificate Register” shall mean the register established and maintained by the
Trustee pursuant to Section 3.08 in which the registration and transfer of the
Certificates is recorded.

“Certificates” shall mean the TEBS Tax-Exempt Multifamily Housing Certificates,
Series 2006A, created by and executed and delivered pursuant to the terms of
this Agreement.

“Class” shall mean either the Class A Certificates or the Class B Certificate,
collectively, as a class.

“Class A Certificates” shall mean the senior class of Certificates issued
pursuant to this Agreement and designated as such in Section 3.01.

“Class B Certificate” shall mean the residual Certificate issued pursuant to
this Agreement and designated as such in Section 3.01.

“Closing Date” shall mean November 16, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Credit Enhancement Agreement” shall mean the Credit Enhancement Agreement,
dated as of November 1, 2006, by and among the Credit Enhancement Provider, the
Trustee, on behalf of the Trust, and the Credit Enhancement Custodian.

“Credit Enhancement Assets” shall mean the tax-exempt multifamily housing
revenue bonds (or certificates evidencing beneficial ownership interests
therein) delivered pursuant to the Credit Enhancement Agreement.

“Credit Enhancement Custodian” shall mean U.S. Bank Trust National Association,
as custodian under the Credit Enhancement Agreement.

“Credit Enhancement Provider” shall mean Municipal Mortgage Investments III,
LLC, a Maryland limited liability company.

“Defaulted Bonds” shall mean any issue of Bonds in which there has been a
payment default or with respect to which a Determination of Taxability has
occurred.

“Definitive Certificates” shall mean registered definitive certificates in
substantially the forms set forth in Exhibit A and Exhibit B hereto.

“Determination of Taxability” shall mean a determination that interest on any of
the Bonds is includable in the gross income of the owners thereof (including the
Certificateholders) for federal income tax purposes (including by reason of such
Bonds being declared invalid, illegal or unenforceable by a court of competent
jurisdiction, whether or not such declaration is appealable or deemed to be
final under applicable procedural law, or by operation of law), as a result of
the entry of any decree or judgment by a court of competent jurisdiction, or the
taking of any official action by the Internal Revenue Service, whether or not
such decree, judgment or action is appealable or deemed to be final under
applicable procedural law, or delivery to the Trustor, the Servicer and the
Trustee of an opinion of nationally recognized bond counsel acceptable to the
Trustor, the Servicer and the Trustee to the effect that the interest borne by
the Bonds is includable in the gross income of the recipients thereof (including
the Certificateholders) for federal income tax purposes (including by reason of
such Bonds being declared invalid, illegal or unenforceable by a court of
competent jurisdiction, whether or not such declaration is appealable or deemed
to be final under applicable procedural law, or by operation of law).

“Distribution Date” shall mean a Scheduled Distribution Date or a Special
Distribution Date, as the context requires.

“DTC” shall mean The Depository Trust Company or its successors.

“Election to Retain” shall have the meaning set forth in Section 3.15(b).

“Electronic Means” shall mean telecopy, telex, facsimile transmission or other
similar electronic means of communication.

“Exercise Price” shall have the meaning set forth in Section 5.02(c).

“Failed Remarketing” shall have the meaning set forth in Section 3.15(d).

“Final Distribution Date” shall mean July 10, 2019.

“Gain” shall mean the excess, if any, of (i) the proceeds of a sale, redemption
(other than a mandatory sinking fund redemption) or liquidation of a Bond
(excluding accrued and unpaid interest), over (ii) the product of the principal
amount of such Bond times the Base Price of such Bond. When Gain is determined
by the valuation of more than one Bond, Gain shall be determined on a net basis
with valuation losses offsetting valuation gains.

“Gain Share” shall mean 10% of any applicable Gain.

“Gain Share Subaccount” shall mean the subaccount within the Trust Account
established pursuant to Section 2.02(a)(iii).

“Holder” or “Certificateholder” shall mean the Person in whose name a
Certificate is registered in the Certificate Register.

“Initial Base Price” shall mean, with respect to each issue of the Bonds, the
applicable Base Price for such Bonds on the Closing Date as set forth on
Schedule I hereto.

“Initial Purchaser” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Interest Collections” shall have the meaning set forth in Section 4.02.

“Interest Subaccount” shall mean the subaccount within the Trust Account
established pursuant to Section 2.02(a)(i).

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Liquidation Proceeds Subaccount” shall mean the subaccount within the Trust
Account established pursuant to Section 2.02(a)(iv).

“Maximum Contribution Amount” means the maximum amount of additional capital
contributions required of the Holder of the Class B Certificate pursuant to
Section 5.04 equal to the amount of the Shortfall that does not exceed the sum
of any unpaid Accrued Certificate Distributions plus 50% of the Outstanding
Certificate Balance of the Class A Certificates immediately preceding the
liquidation of the Bonds as the result of a Trust Termination Event or the final
distribution on the Final Distribution Date.

“Opinion of Counsel” shall mean an opinion in writing signed by Kutak Rock LLP
or any other attorney or firm of attorneys acceptable to the Trustee who may but
need not be counsel for the Trustee or the Trustor.

“Optional Liquidation” shall have the meaning set forth in Section 5.02.

“Optional Liquidation Date” shall mean the date selected by the Holder of the
Class B Certificate for Optional Liquidation of Class A Certificates, which date
must be a Remarketing Date for such Class A Certificates.

“Outstanding” shall mean, when used with reference to any Certificates, as of a
particular date, all such Certificates previously created, executed and
delivered under this Agreement, except:

(i) any such Certificate previously cancelled by the Trustee or delivered to the
Trustee for cancellation;

(ii) any such Certificate or portion thereof for whose payment on the
Remarketing Date or Final Distribution Date money in the necessary amount has
been paid to the Trustee by the Bond Issuer of the Bonds underlying such
Certificate and is held by the Trustee in trust for or was paid by the Trustee
to the Holder of such Certificate pursuant to this Agreement; or

(iii) any such Certificate in exchange for or in lieu of which other
Certificates have been issued and delivered pursuant to this Agreement.

“Person” includes an individual, association, unincorporated organization,
corporation, limited liability company, partnership, joint venture, business
trust or a government or an agency or a political subdivision thereof, or any
other entity.

“Principal Collections” shall have the meaning set forth in Section 4.03(a).

“Principal Component” shall mean all proceeds from the sale or liquidation of
Bonds less accrued and unpaid interest, and Gain thereon.

“Principal Subaccount” shall mean the subaccount within the Trust Account
established pursuant to Section 2.02(a)(ii).

“Private Placement Memorandum” shall mean the Private Placement Memorandum
delivered in connection with the issuance of the Class A Certificates, together
with any amendments or supplements thereto.

“Property” shall mean any of the multifamily housing properties financed with
proceeds of the Bonds.

“Property Owner” shall mean the owner of any Property and its successors and
assigns.

“Qualified Institutional Buyer” shall mean a “qualified institutional buyer” as
defined in Rule 144A(a)(1) promulgated under the Securities Act.

“Qualified Purchaser” shall mean a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act.

“Quotation of Bond Price” shall be calculated separately with respect to each
issue of Bonds and shall mean a price for such Bonds, including accrued and
unpaid interest, determined by the Servicer by soliciting bids from at least
three broker-dealers located in New York, New York selected by the Servicer and
such other potential purchasers as the Servicer determines to approach and shall
be the highest such bid at which the Servicer reasonably believes the principal
amount of all such Bonds which are the subject of the action for which the
Quotation of Bond Price is required could be sold.

“Record Date” shall mean, with respect to any Distribution Date, the second
Business Day next preceding such Distribution Date.

“Remarketing Agent” shall mean the Person appointed by the Trustor to act as
remarketing agent with respect to the Class A Certificates pursuant to
Article IX, or any successor in such capacity.

“Remarketing Agreement” shall have the meaning set forth in Section 9.01.

“Remarketing Date” shall mean November 10, 2013 and any subsequent Remarketing
Date as determined pursuant to Section 3.16.

“Replaced Bonds” shall have the meaning set forth in Section 8.09(a).

“Replacement Bond” shall mean any bond, trust certificate or other security that
is purchased or obtained through substitution by the Trust after the Closing
Date, which such security is accompanied by an opinion of bond counsel or
special tax counsel dated as of the issuance date of such trust certificate or
other security generally to the effect that, based on then existing law and
subject to certain customary conditions, interest on the such trust certificates
or other securities is excluded from gross income for federal income tax
purposes.

“Residual Distribution Amount” means the amount payable to the Holder of the
Class B Certificate on each Distribution Date pursuant to Sections 4.02 and
4.03.

“Scheduled Distribution Date” shall mean the 10th day of each calendar month (or
if any such day is not a Business Day, the next succeeding Business Day)
commencing on December 10, 2006.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Depository” shall mean DTC or any other securities depository
registered under Section 17A of the Securities Exchange Act and selected by the
Trustee, which maintains a book-entry system in respect of the Certificates
pursuant to Section 3.12.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

“Servicer” shall mean MuniMae Portfolio Services, LLC, a Maryland limited
liability company, in its capacity as servicer under this Agreement, or any
successor or assignee in such capacity.

“Servicing Fee” shall mean the annual servicing fee to which the Servicer is
entitled as compensation for acting as Servicer under this Agreement, calculated
at the rate of 1.5 basis points, applied to the daily average Certificate
Balance of the Outstanding Certificates at the time of such calculation;
provided, however, that so long as MuniMae Portfolio Services, LLC or one of its
affiliates is Servicer, there shall be no Servicing Fee paid to the Servicer.
The Servicing Fee shall be subject to adjustment to the then market rate as
provided in Section 8.06 if the initial Servicer resigns or is removed.

“Shortfall” shall have the meaning set forth in Section 5.04.

“Special Distribution Date” shall mean the third Business Day following any date
on which principal is paid on the Bonds, other than in connection with scheduled
payments of principal thereof, including in connection with any redemption, sale
or liquidation thereof; provided, however, in connection with any sale or
liquidation of Bonds in connection with a Final Distribution Date, Trust
Termination Date or Optional Liquidation Date, such date shall be the Special
Distribution Date.

“Tax Matters Partner” shall have such meaning as is set forth in
Section 6231(a)(7) of the Code and used in Subtitle F, chapter 63C of the Code.

“Trust” shall have the meaning set forth in Section 2.01.

“Trust Account” shall mean the account established by this Agreement pursuant to
Section 2.02(a) and maintained by the Trustee for the benefit of the Holders.

“Trust Assets” shall have the meaning set forth in Section 2.01.

“Trust Expenses” shall mean all reasonable and customary out of pocket expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Agreement or in the administration or the enforcement of
any provision hereof (including the reasonable compensation, expenses and
disbursements of its agents and counsel).

“Trust Termination Date” shall mean the date on which the Trust is terminated
upon the occurrence of a Trust Termination Event.

“Trust Termination Event” shall have the meaning set forth in Section 5.01(a).

“Trustee” shall mean U.S. Bank Trust National Association, in its capacity as
trustee under this Agreement, or any successor or assign in such capacity.

“Trustee Fee” shall mean the fee to which the Trustee is entitled as
compensation for acting as Trustee under this Agreement, calculated at the rate
of 2.0 basis points, applied to the daily average Certificate Balance of the
Outstanding Certificates at the time of such calculation.

“Trustor” shall mean MuniMae TE Bond Subsidiary, LLC, a Maryland limited
liability company, in its capacity as trustor under this Agreement, or any
successor or assign in such capacity.

Section 1.02. Rules of Construction. Unless the context or use indicates another
or different meaning or intent, the following rules shall apply to the
construction of this Agreement:

(a) Words importing the singular number shall include the plural number and vice
versa.

(b) The captions and headings herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(c) The words “hereof,” “herein,” “hereto” and other words of similar import
refer to this Agreement as a whole.

(d) All references herein to a particular time of day shall be to New York City
time.

(e) Reference to Sections and Articles shall be to Sections and Articles hereof
unless a different document is specified.

ARTICLE II

ESTABLISHMENT OF TRUST

Section 2.01. Creation of Trust. A trust named “TEBS Tax-Exempt Multifamily
Housing Certificates, Series 2006A Trust” (the “Trust”) is hereby created under
the laws of the State of New York for the benefit of the Holders of the
Certificates. The assets of the Trust (the “Trust Assets”) shall consist of
(a) the Bonds, (b) any Replacement Bonds transferred to the Trust after the
Closing Date pursuant to Section 8.09, (c) the rights of the Trust under the
Credit Enhancement Agreement, (d) all payments on or collections in respect of
the Bonds accrued on or after the Closing Date, together with any proceeds
thereof, and (e) all funds from time to time deposited with the Trustee in
accounts related to the Trust. The Trust shall be irrevocable. The Certificates
shall evidence undivided fractional beneficial interests in the Trust. The
income received by the Trust and the proceeds of any liquidation of Trust Assets
shall be distributed solely in accordance with this Agreement.

Section 2.02. Establishment of Trust Account and Ownership.

(a) The Trustee shall establish a Trust Account for the benefit of the Holders
of the Certificates, in which the Trustee shall hold the Bonds delivered to it
by or on behalf of the Trustor on or after the Closing Date, together with all
moneys received as principal, premium, if any, or interest with respect to the
Bonds pending disbursement as hereinafter provided. The Trustee shall establish
the following subaccounts within the Trust Account corresponding to the
characterization of moneys to be deposited therein:

(i) an Interest Subaccount;

     
(ii)
(iii)
(iv)
  a Principal Subaccount;
a Gain Share Subaccount; and
a Liquidation Proceeds Subaccount.

(b) The Trustee shall hold and retain the Bonds in trust for the benefit and
account of the Holders of Certificates as the beneficial owners of the Bonds.
Subject to Section 7.02, the Trustee shall assume full responsibility and risk
for the safekeeping of the Bonds on deposit with it and all moneys received by
it as principal of or premium, if any, or interest on the Bonds.

(c) The Bonds, and all moneys received as principal of and premium, if any, and
interest on the Bonds, shall remain in the custody of the Trustee and shall be
kept in the Trust Account, which shall be a segregated account created by
separate recordation within the trust department of the Trustee. The Trustee
shall invest amounts in the Trust Account (and any subaccounts therein), at the
written direction of the Trustor, in (i) any obligations or securities of any
state or political subdivision thereof (whether or not backed by the full faith
and credit of the government issuer) maturing on or before the next succeeding
Remarketing Date or Distribution Date on which such amounts will be required to
make distributions on the Certificates, the interest on which obligations or
securities, under present law, will not be includable in the gross income of the
owners thereof for federal income tax purposes; and (ii) any money market funds
which invest solely in obligations or securities described in the foregoing
clause (i) without regard to maturity. The Trust may invest in obligations the
interest on which is an item of preference for purposes of the Federal
alternative minimum tax. In the absence of written direction from the Trustor,
the Trustee shall invest amounts in the Trust Account (and any subaccounts
therein) in investments described in clause (ii) above. The Trustee shall not
have the power or authority to transfer, assign, hypothecate, pledge or
otherwise dispose of any of the assets of the Trust Account to any person,
except as expressly permitted by the provisions of this Agreement or as required
by law. All investment earnings on any moneys in any Subaccount within the Trust
Account shall be deposited into the Interest Subaccount.

Section 2.03. Obligations of Trustee and Trustor.

(a) The Trustee has no obligations with respect to the Bonds except as otherwise
expressly provided in this Agreement.

(b) The Trustor will be liable without limitation for all debts and obligations
of, and claims against, the Trust (including, but not limited to, all debts and
obligations of, and claims against, the Trust arising under this Agreement or
otherwise); provided, however, that the Trustor shall not be responsible for the
payment to Holders or Beneficial Owners of Certificates of any amount that
represents, directly or indirectly, principal of or premium, if any, or interest
on the Bonds.

The Trustor covenants to faithfully perform at all times all of its covenants,
undertakings and agreements contained in this Agreement and in any Certificate
executed and delivered hereunder. The Trustor represents that (i) it is duly
authorized to execute this Agreement and to deposit, or cause to be deposited,
the Bonds with the Trustee pursuant hereto; (ii) all action on its part for the
issuance of the Certificates and the execution and delivery of this Agreement
has been duly and effectively taken; and (iii) based on an opinion of counsel,
such Certificates in the hands of the Holders thereof will be valid rights to
receive payments in respect of the Bonds in the manner herein and in the
Certificates specified, enforceable according to their terms, notwithstanding
the bankruptcy, insolvency or liquidation of the Trustor.

Section 2.04. Holders’ Direct Interests. Each Certificate evidences ownership of
and the right to receive certain future payments of principal of and premium, if
any, and interest on an undivided interest in the Bonds. Each Holder of
Certificates shall have all the rights and privileges of an owner of a
proportionate principal amount of Bonds to the extent provided in this Agreement
except that, except as otherwise provided herein, the Trustee shall have the
right to hold the Bonds on behalf of such Holder.

ARTICLE III

THE CERTIFICATES

Section 3.01. Classes of Certificates.

(a) The Certificates have been issued in two Classes, consisting of the Class A
Certificates and the Class B Certificate with a residual interest. As of the
Closing Date, the Class A Certificates and the Class B Certificate shall have
the aggregate Outstanding Certificate Balances, and the Class A Certificates
shall have the initial Certificate Rate and initial Remarketing Date, set forth
in the following table:

2

                                      Aggregate         Initial Certificate  
Outstanding   Initial Remarketing Designation   Rate   Certificate Balance  
Date
Class A
    4.26 %   $ 191,535,000.00     November 10, 2013

Class B
    N/A     $ 951,341.05          
 
  TOTAL:
  $ 192,486,341.05          

The Class B Certificate shall be paid the Residual Distribution Amount on each
Distribution Date.

(b) Accrued Certificate Distributions on the Certificates shall be calculated on
the basis of a 360-day year comprised of twelve 30-day months. Accrued
Certificate Distributions shall accrue on the Outstanding Certificate Balance of
the Class A Certificates at the Certificate Rate as in effect from time to time.
The Certificate Rate for the Class A Certificates is subject to adjustment on
the initial Remarketing Date and each subsequent Remarketing Date as set forth
in Section 3.16; provided that the aggregate amount of Accrued Certificate
Distributions payable on the Class A Certificates on any Distribution Date shall
not exceed the Adjusted Bond Coupon Amount.

Section 3.02. Voting of Bonds.

(a) In the event that the Trustee receives a request from a Bond Issuer,
a Property Owner, a Bond Servicer or a Bond Trustee for its consent to any
amendment, modification or waiver of any Bonds or other action modifying any
Bonds, or any document relating thereto, or receives any other solicitation for
any action with respect to any Bond or any documents relating to any
securitization of the Bonds, the Trustee shall request instructions from the
Class B Certificate Holder. The Trustee shall consent or vote, or refrain from
consenting or voting, in accordance with the written instructions given, or not
given, by the Holder of the Class B Certificate; provided, however, that,
notwithstanding anything to the contrary stated herein, the Trustee shall at no
time vote in favor or consent to any matter (i) that would alter the timing or
amount of any payment on the Bonds, including, without limitation, any demand to
accelerate the Bonds, or (ii) that would result in the exchange or substitution
of any Bonds pursuant to a plan for the refunding or refinancing of such Bonds,
except in each case with the unanimous written consent of both the Holders of
the Class A Certificates and the Holder of the Class B Certificate.

(b) Except as set forth in Section 3.02(a), the Trustee shall not take any
action as the nominal holder or owner of any of the Bonds, either alone or as
part of a group of holders or owners of such Bonds, except in accordance with
the affirmative written direction of the Holder of the Class B Certificate after
notifying such Holder of such action.

(c) The Trustee shall have no liability for any failure to act resulting from
the late return of, or failure to return, any such proxy sent by the Trustee to
the Holders of the Certificates.

Section 3.03. Limitation on Issuance of Certificates. No Certificates may be
issued under the provisions of this Agreement except in accordance with the
provisions of this Article.

Section 3.04. Form and Numbering of Certificates. The Certificates are
designated “TEBS Tax-Exempt Multifamily Housing Certificates, Series 2006A,”
followed by the appropriate Class designation. The Definitive Certificates are
issuable in fully registered form in Authorized Denominations. Each Class A
Certificate and the Class B Certificate issued on or after the Closing Date
shall be substantially in the form set forth in Exhibit A and Exhibit B hereto,
respectively, with such appropriate variations, omissions and insertions as may
be necessary or appropriate to conform to the provisions of this Agreement. All
such Certificates may have endorsed thereon such letters, numbers or other marks
of identification and such legends or text as may be necessary or appropriate to
conform to any applicable rules and regulations of any governmental authority or
of any securities exchange or Securities Depository or any usage or requirement
of law with respect thereto.

Section 3.05. Execution of Certificates; Manner of Payment.

(a) Certificates issued on or after the Closing Date shall be executed with the
manual signature of an Authorized Trustee Officer. In case any Authorized
Trustee Officer whose signature shall appear on any Certificates shall cease to
be such officer before the delivery of such Certificates, such signature shall
nevertheless be valid and sufficient for all purposes the same as if such person
had remained in office until such delivery.

(b) Distributions of principal, premium, if any, and interest with respect to
the Bonds to which the Holders of the Certificates are entitled hereunder shall
be payable in any coin or currency of the United States of America that is legal
tender for the payment of public and private debts on the respective dates of
payment thereof. The final distribution with respect to all Certificates shall
be payable at the principal corporate trust office of the Trustee upon the
presentation and surrender of such Certificates as the same shall become due and
payable.

(c) Payments on the Bonds to which the Holder of any Certificate is entitled
which is payable, and is punctually paid or duly provided for, on any
Distribution Date shall be paid by check to the Person in whose name such
Certificate is registered in the Certificate Register at the close of business
on the relevant Record Date. Payments shall be made by wire transfer of
immediately available funds as provided in Section 3.13 and otherwise to any
Holder within the continental United States of not less than $1,000,000 in
aggregate initial Certificate Balance of Class A Certificates and the Holder of
the Class B Certificate, at the option of such Holder, according to wire
instructions given to the Trustee in writing for such purpose.

(d) Subject to the foregoing provisions of this Section 3.05 and Section 3.14,
each Certificate delivered under this Agreement upon registration of transfer of
or in exchange for or in lieu of any other Certificate shall carry all the
rights to interest accrued and unpaid, and to accrue, on the Bonds which were
carried by such other Certificate and each such Certificate shall entitle the
Holder thereof to receive interest payments from such date, so that neither gain
nor loss in interest shall result from such transfer, exchange or substitution.

Section 3.06. Validity of Certificates. Only such Certificates as shall have
been duly executed by an Authorized Trustee Officer shall be entitled to any
benefit or security under this Agreement. No Certificate shall be valid or
become obligatory for any purpose unless and until such Certificate shall have
been duly executed by an Authorized Trustee Officer, and such signature of an
Authorized Trustee Officer upon any such Certificate shall be conclusive
evidence that such Certificate has been duly executed and delivered under this
Agreement.

Section 3.07. Exchange of Certificates. Subject to Sections 3.08 and 3.11,
Certificates, upon surrender thereof at the corporate trust office of the
Trustee, together with an assignment duly executed by the Holder or such
Holder’s attorney or legal representative in such form as shall be satisfactory
to the Trustee, may, at the option of the Holder thereof, be exchanged for an
equal aggregate stated amount of Certificates of the same Class and terms, of
any Authorized Denominations, entitling the Holder thereof to receive payments
in the same manner and in the same form as the Certificates so surrendered for
exchange.

Section 3.08. Registration and Transfer of Certificates.

(a) The Trustee shall establish and maintain the Certificate Register for the
registration and registration of transfer of Certificates as provided in this
Agreement. Said Certificate Register shall be available at all reasonable times
for inspection by the Trustor, the Servicer and their respective agents and
representatives, and the Trustee shall provide to the Trustor and the Servicer,
upon their written request, an accurate copy of the names and addresses of the
Holders set forth in the Certificate Register.

(b) The transfer of any Certificate may be registered only upon the Certificate
Register upon surrender thereof to the Trustee together with an assignment duly
executed by the Holder or such Holder’s attorney or legal representative in such
form as shall be satisfactory to the Trustee and in compliance with
Section 3.14. Upon any such registration of transfer, the Trustee shall execute
and deliver in exchange for such Certificate a new registered Certificate or
Certificates, registered in the name of the transferee, of any Authorized
Denomination in the aggregate Certificate Balance equal to the Certificate
Balance of such Certificate surrendered for transfer, of the same Class and
terms, and entitling the Holder thereof to receive payments in the same manner
and in the same form as the Certificates so surrendered for transfer.

(c) In all cases in which Certificates shall be exchanged or the transfer of
Certificates shall be registered hereunder, the Trustee shall execute and
deliver at the earliest practicable time Certificates in accordance with the
provisions of this Agreement. All Certificates surrendered in any such exchange
or registration of transfer shall be cancelled by the Trustee. No service charge
shall be made for any registration, transfer or exchange of Certificates, but
the Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any transfer or
exchange of Certificates.

Section 3.09. Ownership of Certificates. The Trustor, the Trustee, the Servicer
and any agent of the Trustor, the Trustee or the Servicer may treat the Person
in whose name any Certificate is registered, including, without limitation, any
Securities Depository or its nominee, as the owner of such Certificate for the
purpose of voting pursuant to Section 3.02, receiving distributions with respect
to such Certificate, and for all other purposes whatsoever, whether or not such
Certificate be overdue, and, to the extent permitted by law, neither the
Trustor, the Trustee, the Servicer nor any such agent shall be affected by
notice to the contrary.

Section 3.10. Authorization of Certificates; Delivery of Certificates.

(a) On the Closing Date, there shall be issued and Outstanding under this
Agreement Class A Certificates and a Class B Certificate in the aggregate
Outstanding Certificate Balances set forth in Section 3.01.

(b) The Outstanding Certificates shall be executed on the Closing Date
substantially in the respective forms and in the manner set forth herein, but
before the Certificates shall be entitled to any benefit or security under this
Agreement, there shall be delivered to or deposited with the Trustee the
following:

(i) the Bonds pursuant to Section 2.01;

(ii) a fully executed counterpart of this Agreement;

(iii) a fully executed counterpart of the Credit Enhancement Agreement and
evidence that the Credit Enhancement Assets have been deposited with the Credit
Enhancement Custodian;

(iv) opinions of Gallagher, Evelius & Jones, LLP, and New York counsel to the
Trustor and the Servicer, as to the due authorization, execution and delivery of
and the validity of and enforceability against each of the Trustor and the
Servicer of this Agreement, in form and substance satisfactory to the Trustee;

(v) opinions of Gallagher, Evelius & Jones, LLP, and New York counsel to the
Credit Enhancement Provider, as to the due authorization, execution and delivery
of and the validity of and enforceability against the Credit Enhancement
Provider of the Credit Enhancement Agreement, in form and substance satisfactory
to the Trustee;

(vi) an opinion of Nixon Peabody LLP, counsel to the Trustee and the Credit
Enhancement Custodian, as to the due authorization, execution and delivery of
and the validity of and enforceability against the Trustee and the Credit
Enhancement Custodian of this Agreement and the Credit Enhancement Agreement, in
form and substance satisfactory to the Trustor;

(vii) an opinion of Kutak Rock LLP as to certain securities law matters, in form
and substance satisfactory to the Trustor and the Trustee;

(viii) an opinion of Kutak Rock LLP as to certain tax law matters, in form and
substance satisfactory to the Trustor and the Trustee; and

(ix) such other documents, certificates and opinions as the Trustor or the
Trustee may require.

When such documents shall have been filed with the Trustee, the Certificates
shall be entitled to all the benefits and security of this Agreement.

Section 3.11. Mutilated, Destroyed or Lost Certificates.

(a) In case any Certificate shall become mutilated or be destroyed or lost, the
Trustee shall execute and deliver a new Certificate of like date, Class, terms
and tenor in exchange and substitution for and upon the cancellation of such
mutilated Certificate or in lieu of and in substitution for such destroyed or
lost Certificate, and the Holder shall pay the reasonable expenses and charges
of the Trustee in connection therewith and, in case of a destroyed or lost
Certificate, the Holder shall file with the Trustee evidence satisfactory to it
that such Certificate was destroyed or lost, and of such Holder’s ownership
thereof, and shall furnish the Trustor and the Trustee with such security and/or
indemnity as shall be satisfactory to them.

(b) Any replacement Certificate issued pursuant to this Section shall constitute
complete and indefeasible evidence of ownership in the Bonds, as if originally
issued, whether or not the mutilated, destroyed or lost Certificate shall be
found at any time.

Section 3.12. Book-Entry Only System for Class A Certificates.

(a) Except as otherwise provided herein, one fully registered global Certificate
for the entire amount of the Class A Certificates shall be registered in the
name of the Securities Depository or its nominee, and ownership thereof shall be
maintained in book-entry form by the Securities Depository for the account of
the Agent Members thereof. Such Class A Certificate shall be registered in the
name of Cede & Co., as the nominee of DTC. Transfers of beneficial ownership
interests in the Class A Certificates that are registered in the name of Cede &
Co. will be accomplished by book entries made by the Securities Depository and
in turn by the Agent Members who act on behalf of the Beneficial Owners of
Class A Certificates.

(b) Neither the Trustee, the Trustor nor any of their respective affiliates
shall have any responsibility or obligation with respect to:

(i) the accuracy of the records of the Securities Depository or any Agent Member
with respect to any beneficial ownership interest in the Class A Certificates;

(ii) the delivery to any Agent Member, any Beneficial Owner of the Class A
Certificates or any other Person, other than the Securities Depository, of any
notice with respect to the Class A Certificates;

(iii) the payment to any Agent Member, any Beneficial Owner of the Class A
Certificates or any other Person, other than the Securities Depository, of any
amount distributable with respect to the Class A Certificates; or

(iv) the failure of the Securities Depository to effect any transfer.

(c) So long as the Class A Certificates are registered in the name of a
Securities Depository or its nominee, the Trustee shall treat the Securities
Depository as, and deem the Securities Depository to be, the absolute owner of
the Class A Certificates for all purposes whatsoever, including without
limitation:

(i) the payment of distributions to Holders of the Class A Certificates;

(ii) giving notices of mandatory tender and purchase and other matters with
respect to the Class A Certificates;

(iii) registering transfers with respect to the Class A Certificates;

(iv) voting; and

(v) the selection of Class A Certificates for mandatory tender and purchase.

(d) If at any time (i) the Securities Depository notifies the Trustee that it is
unwilling or unable to continue as Securities Depository with respect to the
Class A Certificates, or the Securities Depository shall no longer be registered
or in good standing under the Securities Exchange Act or other applicable
statute or regulation and a successor Securities Depository is not appointed by
the Servicer within 90 days after it receives notice from the Trustee or becomes
aware of such condition, as the case may be, or (ii) the Trustor, at its sole
option, elects to terminate the book-entry system through the Securities
Depository, then the Trustee at the expense of the Trustor shall execute and
deliver Definitive Certificates representing the Class A Certificates in
exchange for the global Certificates. Such Definitive Certificates shall be
registered in such names and be in such Authorized Denominations as the
Securities Depository, pursuant to instructions from the Agent Members or
otherwise, shall instruct the Trustee. The Trustee shall deliver such Definitive
Certificates representing the Class A Certificates to the Persons in whose names
such Class A Certificates are so registered.

(e) Except as otherwise provided herein, one fully registered Class B
Certificate shall be registered in the name of the Holder thereof or its
nominee.

Section 3.13. Method of Payment. So long as the Class A Certificates are
registered in the name of the Securities Depository or a nominee thereof,
distributions of principal, premium, if any, and interest (other than at
maturity) with respect to such Certificates shall be made to the Securities
Depository by wire transfer provided proper wire instructions are received by
the Trustee prior to the applicable Record Date therefor.

Section 3.14. Limitations on Transfer.

(a) Certificates and any beneficial interests therein may only be issued and
sold or transferred to (i) Qualified Institutional Buyers purchasing the
Certificates for their own account that are also (ii) Qualified Purchasers, in
each case meeting the additional requirements of Section 3.14(b). Neither the
Certificates nor any interest therein may be transferred or resold except
pursuant to an exemption from the registration requirements of the Investment
Company Act and the Securities Act.

(b) Each transferee of a Certificate or any beneficial interest therein will be
deemed to represent at time of transfer that (i) it is a Qualified Institutional
Buyer, (ii) it is a Qualified Purchaser, (iii) it is not formed for the purpose
of investing in the Certificates, unless each of its beneficial owners is a
Qualified Purchaser, (iv) it is not a dealer described in paragraph (a)(l)(ii)
of Rule 144A promulgated under the Securities Act (“Rule 144A”), unless such
transferee owns and invests on a discretionary basis at least U.S. $25 million
in securities of issuers that are not affiliated persons of such dealer, (v) it
is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of Rule l44A or a
trust fund referred to in paragraph (a)(I)(i)(F) of Rule l44A that holds the
assets of such plan, unless investment decisions are made solely by the
fiduciary, trustee or sponsor of such plan, and (vi) it, and each account for
which it is purchasing, is purchasing Certificates in at least the minimum
denomination.

(c) The Certificates shall bear legends stating that they have not been
registered under the Securities Act and are subject to the transfer requirements
described in subsections (a) and (b) of this Section 3.14. By purchasing a
Certificate or any interest therein, each purchaser shall be deemed to have
agreed to these transfer requirements.

(d) The Certificates and related documentation, including this Agreement, may be
amended or supplemented from time to time by the Trustor and the Trustee to
modify the restrictions on and procedures for resale and other transfers of the
Certificates and interests therein to reflect any change in applicable law or
regulation (or the interpretation thereof) or in practices relating to the
resale or other transfer of restricted securities generally if the Trustor and
the Trustee shall have received an Opinion of Counsel to the effect that such
amendment or supplement is necessary or appropriate.

(e) In order to preserve the exemption for resales and transfers provided by
Rule 144A under the Securities Act, the Trustor shall provide to any Holder of a
Certificate and any prospective purchaser designated by such Holder, upon
request of such Holder or such prospective purchaser, such information required
by Rule 144A as will enable the resale of such Certificate to be made pursuant
to Rule 144A. However, the Trustor shall not be required to provide with respect
to a Certificate more information than is required by Rule 144A as of the date
such Certificate is issued but may elect to do so if necessary under subsequent
revisions of Rule 144A. In connection with the same, the Trustor shall comply
with Rule 144A(d)(4) of the Securities Act. In addition, the Trustor may from
time to time modify the foregoing restrictions on resale and other transfers,
without the consent but upon notice to the Holders of the Certificates, in order
to reflect any amendment to Rule 144A or change in the interpretation thereof or
practices thereunder if the Trustor and the Trustee shall have received an
Opinion of Counsel to the effect that such amendment or supplement is necessary
or appropriate.

(f) The Certificates shall not be listed on any “established securities market.”
For this purpose, an “established securities market” includes any national
securities exchange registered under the Securities Exchange Act or exempted
from registration because of the limited volume of transactions, any local
exchange and any over the counter market characterized by an interdealer
quotation system which regularly disseminates quotations of obligations by
identified brokers or dealers, by electronic means or otherwise.

(g) With respect to certain DTC-related actions, the Trustor on behalf of the
Trust shall ensure that the CUSIP numbers assigned to the Class A Certificates
have a “fixed field” attachment that contains indicators for Rule 144A and the
Investment Company Act exemption. If at any time Class A Certificates that are
registered with DTC or any other securities depository are issued or transferred
to an entity unrelated to the Trustor, the Trustor on behalf of the Trust shall
cause (or shall require the Remarketing Agent to cause) the relevant Bloomberg
Financial Markets screen to contain customary indicators for Rule 144A and the
Investment Company Act exemption. These indicators shall state clearly that
sales of the Class A Certificates are restricted to Qualified Institutional
Buyers that are also Qualified Purchasers, and should include the following
disclosures:

(i) The “Note Box” on the bottom of the “Security Display” page describing the
Class A Certificates should state “Issued Under 144A/3(c)(7) Investment Company
Act exemption”;

(ii) The “Security Display” page should have a flashing red indicator stating
“See Other Available Information”; and

(iii) Such indicator should link to the “Additional Security Information” page,
which should state that the Class A Certificates are being offered in reliance
on the exemption from registration under Rule 144A to Persons who are Qualified
Institutional Buyers and Qualified Purchasers.

(h) Notwithstanding any other express or implied agreement to the contrary, the
Trust, the Trustor, the Servicer and each Holder of Class A Certificates agree
that each of them and each of their employees, representatives, and other agents
may disclose, immediately upon commencement of discussions, to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply
with U.S. federal or state securities laws. For purposes of this paragraph, the
terms “tax,” “tax treatment,” “tax structure,” and “tax benefit” are defined
under Treasury Regulation §1.6011-4(c).

(i) Each Holder of the Certificates acknowledges that it has been afforded an
opportunity to request and to review and it has received, all information
considered by it to be necessary to make an investment decision in purchasing
the Certificates.

(j) Notwithstanding anything herein to the contrary, the Trustor shall not
transfer the Class B Certificate to any other entity without the consent of
Class A Certificateholders constituting a majority of the Outstanding
Certificate Balance of the Class A Certificates unless it has provided
documentation, to the reasonable satisfaction of the Initial Purchaser, that
either (i) the Trustor, (ii) an affiliate of the Trustor or (iii) a
non-affiliated entity has guaranteed all the obligations related to additional
capital contributions of the Holder of the Class B Certificate pursuant to
Section 5.04, provided that (a) with respect to an affiliate of the Trustor,
such affiliate either (1) maintains a rating of at least “Aa3,” “AA-” or its
equivalent from a nationally recognized rating agency or (2) secures such
guaranty with a letter of credit or similar credit facility from a financial
institution that maintains a rating of at least “Aa3,” “AA-” or its equivalent
from a nationally recognized rating agency and (b) with respect to an entity
that is not an affiliate of the Trustor, such entity secures such guaranty with
a letter of credit or similar credit facility from a financial institution that
maintains a rating of at least “Aa3,” “AA-” or its equivalent from a nationally
recognized rating agency; and, in each case, the transfer of the Class B
Certificate shall be accompanied by an opinion of the guarantor’s counsel to the
effect that such guaranty is valid, binding and enforceable and an opinion of
nationally recognized bond counsel to the effect that such transfer and guaranty
will not adversely affect the tax treatment of any payments required to be made
by the Holder of the Class B Certificate pursuant to Section 5.04 as a result of
such guaranty structure.

(k) Each transferee or purchaser of Class A Certificates or any beneficial
interest therein will be deemed to acknowledge by its purchase or transfer of
Class A Certificates that (i) it has been afforded an opportunity to request
from the Trustor and the Trust and to review, and it has received, all
additional information considered by it to be necessary to verify the accuracy
of the information in the Private Placement Memorandum and to make an investment
decision, (ii) it has not relied on the Initial Purchaser or any person
affiliated with the Initial Purchaser in connection with its investigation of
the accuracy of the information contained in the Private Placement Memorandum or
its investment decision and (iii) except for information provided directly by
the Trustor or the Trust pursuant to (i) above, no person has been authorized to
give any information or to make any representation concerning the Class A
Certificates other than those contained in the Private Placement Memorandum and,
if given or made, such other information or representation should not be relied
upon as having been authorized by any of the Trustor, the Trust or the Initial
Purchaser.

(l) The Class A Certificates may not be purchased by any employee benefit plan
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), any plan, including an individual retirement account or Keogh plan,
subject to Section 4975 of the Code or any entity who assets include “plan
assets” of any such plan. Each transferee or purchaser of Class A Certificates
or any beneficial interest therein will be deemed to have represented and
warranted at the time of transfer or purchase to the Trust, the Trustor and the
Initial Purchaser by its purchase or transfer of Class A Certificates that its
purchase or acquisition of Class A Certificates will not violate the restriction
in the immediately preceding sentence.

(m) No Certificates may be transferred in violation of this Section 3.14 or, if
as a result of a proposed transfer the Trust would be treated as a publicly
traded partnership taxable as a corporation for federal income tax purposes; and
any such transfer shall be void ab initio and shall have no effect.

Section 3.15. Mandatory Tender and Remarketing on the Remarketing Date.

(a) Not less than ten Business Days prior to the Remarketing Date, the Servicer
shall determine (i) the market value of each issue of the Bonds, based on a
Quotation of Bond Price, and (ii) whether any Gain Share would be payable to the
Holders of the Class A Certificates if the Bonds were liquidated at a price
equal to such market value on such date. On such date of determination, the
Servicer shall notify the Trustor and the Trustee by telephone (confirmed in
writing) or Electronic Means and mail written notice to the Holders of the
Class A Certificates, in each case specifying such market value and, if any Gain
Share would be so payable, the amount thereof.

(b) The Class A Certificates shall be subject to mandatory tender for purchase
at a price equal to the Outstanding Certificate Balance thereof plus Accrued
Certificate Distributions, if any, and any Gain Share in the event of an
Optional Liquidation, if any, on the Remarketing Date, after giving effect to
distributions pursuant to Sections 4.02 and 4.03 on such date. Each Class A
Certificate shall be tendered to the Trustee on the Remarketing Date for
purchase unless the applicable Certificateholder has elected to retain its
Class A Certificate. Any such election by a Holder to retain its Class A
Certificates (an “Election to Retain”), which is subject to the rights of the
Holder of the Class B Certificate to cause an Optional Liquidation of the
Class A Certificates, must be exercised not later than five Business Days prior
to the Remarketing Date by delivery to the Trustee and the Remarketing Agent of
a notice substantially in the form set forth as Exhibit C hereto.

(c) The Trustee shall provide notice of the Remarketing Date to each Holder of
Class A Certificates pursuant to Section 4.06.

(d) The Class A Certificates as to which no Election to Retain has been
exercised shall be subject to purchase on the Remarketing Date and shall be
purchased at the price set forth in Section 3.15(b). Unless the Holder of the
Class B Certificate has elected to cause an Optional Liquidation of the Class A
Certificates, such Class A Certificates shall be remarketed pursuant to
Article IX. Failure to deliver Class A Certificates as to which no Election to
Retain has been exercised shall not prevent the remarketing and mandatory
purchase of such Class A Certificates and such Class A Certificates shall be
deemed tendered and purchased whether or not delivered to the Trustee. Any
Election to Retain not made in substantial compliance with the terms of this
Agreement shall be invalid and shall be rejected; provided that with the written
consent of the Trustor, the Trustee may waive any defect, irregularity or
informality in any Election to Retain. The determination by the Trustee as to
whether an Election to Retain is made in accordance with the terms of this
Agreement shall be binding upon the Holders and Beneficial Owners of the
Certificates, the Trustor, the Servicer and the Remarketing Agent. If an
Election to Retain is rejected, the Class A Certificates with respect to which
it is made will be subject to purchase on the applicable Remarketing Date. The
Trustee shall notify the Remarketing Agent and the Servicer of the aggregate
Outstanding Certificate Balance of Class A Certificates for which it shall have
received an Election to Retain.

(e) In the event that all of the Class A Certificates subject to mandatory
tender on the Remarketing Date have not been purchased on account of an Optional
Liquidation and cannot be successfully remarketed as provided herein (a “Failed
Remarketing”), the Class A Certificates shall not be remarketed, or subject to
tender or purchase on the Remarketing Date, and a Trust Termination Event shall
occur.

Section 3.16. Determination of Subsequent Remarketing Dates and Certificate
Rates.

(a) The Certificate Rate for the Class A Certificates from and including the
Closing Date to but excluding the initial Remarketing Date shall be the initial
Certificate Rate set forth in Section 3.01.

(b) At least thirty days prior to any Remarketing Date, the Servicer, with the
advice of the Remarketing Agent, shall determine the subsequent Remarketing Date
for such Series of Class A Certificates based upon the prevailing market
conditions and the objective of the Trustor at the time of the applicable
Remarketing Date. The Servicer shall provide written notice of the subsequent
Remarketing Date to the Trustee in writing. In no event shall any subsequent
Remarketing Date be a date past the Final Distribution Date.

(c) Provided that the Remarketing Agent has not received a notice of Optional
Liquidation pursuant to Section 5.02, not less than fifteen Business Days prior
to the applicable Remarketing Date, the Remarketing Agent shall determine the
Certificate Rate that will be in effect for the Class A Certificates from and
after the Remarketing Date to but not including the next Remarketing Date or the
Final Distribution Date in accordance with the procedures and standards set
forth in this Section 3.16. The Remarketing Agent shall immediately upon
determination inform the Trustee, the Trustor and the Servicer by telephone
(confirmed in writing) or Electronic Means of the Certificate Rate for such
Class A Certificates so determined. The determination of the Certificate Rate
for such Class A Certificates by the Remarketing Agent shall be conclusive and
binding, in the absence of manifest error, upon the Trustee, the Trustor, the
Servicer and the Holders and Beneficial Owners of the Certificates.

(d) The Certificate Rate for such Class A Certificates to be established in
respect of the applicable Remarketing Date shall be the per annum rate
determined by the Remarketing Agent as the lowest Certificate Rate that, in its
judgment and taking into account the prevailing market conditions, would result
in a resale of the Class A Certificates at a price equal to par; provided,
however, that in no event shall the Certificate Rate for such Class A
Certificates be set such that the aggregate amount of distributions payable with
respect to the Class A Certificates, would on any Distribution Date exceed the
Adjusted Bond Coupon Amount. If the Remarketing Agent fails to determine such
Certificate Rate for such Class A Certificates on or before ten days prior to
the Remarketing Date, the Class A Certificates shall be remarketed for a period
of one year with a Certificate Rate equal to the lower of 75% of the rate on one
year US Treasury Notes at that time or the interest rate on the underlying Bonds
with such first anniversary date treated as a new Remarketing Date. For purposes
of establishing the Certificate Rate in respect of the Remarketing Date, the
Trustor shall obtain from the Holder of the Class B Certificate and deliver to
the Remarketing Agent a certification in the form attached hereto as Exhibit D
not less than ten Business Days prior to the Remarketing Date.

ARTICLE IV

DISTRIBUTIONS IN RESPECT OF THE CERTIFICATES

Section 4.01. Deposit of Funds Received on Bonds.

(a) The Trustee shall deposit funds received representing interest on the Bonds
in the Interest Subaccount, pending distribution pursuant to Section 4.02.

(b) The Trustee shall deposit funds received representing (i) regularly
scheduled principal payments on the Bonds, (ii) unscheduled principal payments
due and payable on the Bonds as a result of a redemption or mandatory tender of
the Bonds and (iii) the Principal Component of any proceeds received from the
sale or liquidation of the Bonds in the Principal Subaccount, pending
distribution pursuant to Section 4.03.

(c) The Trustee shall deposit any Gain received in connection with the
liquidation of the Bonds into the Gain Share Subaccount or the Liquidation
Proceeds Subaccount, as provided in Section 6.01(b) to be disbursed pursuant to
Section 6.01(c) or 6.01(d), respectively.

Section 4.02. Distributions of Interest.

(a) On each Special Distribution Date and each Scheduled Distribution Date, the
Trustee shall distribute the funds on deposit in the Interest Subaccount (the
“Interest Collections”) in the following order of priority, each priority being
fully paid before such funds are used to pay any lower priority and no payment
being made on any priority if such funds have been exhausted in the payment of
higher priorities:

(i) to the Trustee, an amount equal to the Trustee Fee;

(ii) to the Holders of Class A Certificates, an amount equal to the Accrued
Certificate Distributions on the Class A Certificates; provided that with
respect to a Special Distribution Date on which less than all of the Bonds have
been redeemed, sold, or liquidated, the amount distributable shall be limited to
the Accrued Certificate Distributions on the Certificate Balance of the Class A
Certificates being redeemed on such date;

(iii) to the Trustee, an amount equal to any unreimbursed Trust Expenses;

(iv) to the Servicer, an amount equal to the Servicing Fee;

(v) to the Credit Enhancement Provider, any unreimbursed amounts on the Credit
Enhancement Agreement; and

(vi) to the Holder of the Class B Certificate, any remaining Interest
Collections.

(b) If the funds on deposit in the Interest Subaccount are insufficient to pay
the Accrued Certificate Distributions on the Class A Certificates pursuant to
priority (i) and (ii) in Section 4.02(a), the Trustee shall demand payment under
the Credit Enhancement Agreement in the amount of any such shortfall. The
Trustee shall distribute the proceeds of such demand for payment under the
Credit Enhancement Agreement, upon receipt, to the Holders of the Class A
Certificates, pro rata, up to an amount equal to the unpaid Accrued Certificate
Distributions thereon. If the proceeds of any such demand on the Credit
Enhancement Agreement resulting from the liquidation of the Credit Enhancement
Assets are insufficient to pay the unpaid portion of any Accrued Certificate
Distributions that is due on the Class A Certificates, the Trustee shall declare
a Trust Termination Event pursuant to Section 5.01.

Section 4.03. Distributions of Principal.

(a) On each Special Distribution Date and each Scheduled Distribution Date, the
Trustee shall distribute the funds on deposit in the Principal Subaccount (the
“Principal Collections”) in the following order of priority, each priority being
fully paid before such funds are used to pay any lower priority and no payment
being made on any priority if such funds have been exhausted in the payment of
higher priorities:

(i) to the Holders of Class A Certificates, pro rata among such Holders, in
reduction of the Certificate Balance thereof, until such balance is reduced to
zero, an amount equal to the pro rata portion (based on the Outstanding
Certificate Balance of the Class A Certificates divided by the Outstanding
Certificate Balance of the Certificates) of the Aggregate Distributable
Principal Amount of the Principal Collections for such Distribution Date;

(ii) to the Trustee, an amount equal to any portion of the Trust Expenses
remaining unreimbursed after the application of Interest Collections pursuant to
Section 4.02(a)(iii);

(iii) to the Servicer, an amount equal to any portion of the Servicing Fee
remaining unpaid after the application of Interest Collections pursuant to
Section 4.02(a)(iv);

(iv) to the Holder of the Class B Certificate, an amount up to the Outstanding
Certificate Balance thereof;

(v) to the Credit Enhancement Provider, an amount up to the aggregate amount of
any unreimbursed payments made under the Credit Enhancement Agreement; and

(vi) to the Holder of the Class B Certificate, any remaining Principal
Collections.

(b) If the funds on deposit in the Principal Subaccount are insufficient to pay
the Aggregate Distributable Principal Amount of the Principal Collections
pursuant to priority (i) in Section 4.03(a), the Trustee shall demand payment
under the Credit Enhancement Agreement in the amount of any such shortfall. The
Trustee shall distribute the proceeds of such demand for payment under the
Credit Enhancement Agreement, upon receipt, to the Holders of the Class A
Certificates, pro rata, up to an amount equal to the unpaid Aggregate
Distributable Principal Amount. If the proceeds of any such demand on the Credit
Enhancement Agreement resulting from the liquidation of the Credit Enhancement
Assets are insufficient to pay the unpaid portion of any Aggregate Distributable
Principal Amount that is due and payable to the Holders of the Class A
Certificates, the Trustee shall declare a Trust Termination Event pursuant to
Section 5.01.

Section 4.04. Defaults on Bonds.

(a) Upon receipt of notice of any default on the Bonds from any Bond Issuer or
any applicable fiduciary, or upon actual knowledge thereof by an officer of the
Trustee assigned to its corporate trust office, the Trustee shall promptly give
notice of such default to the Holders of the Certificates. Such notice shall set
forth (i) the identity of the issue of Bonds, (ii) the date and nature of such
default, (iii) the amount of principal and the amount of interest to which such
default relates, and (iv) any other information which the Trustee deems
appropriate.

(b) If any action to be taken by the applicable fiduciary in connection with a
default on the Bonds requires the vote, consent or other direction from the
owners of such Bonds, the Trustee shall so vote, consent or otherwise direct
solely as directed by the Holders of Certificates as provided in Section 3.02.

Section 4.05. Late Fees. Notwithstanding Sections 4.02 and 4.03, any late fees
received by the Trustee in respect to any Bond or Property and identifiable as
such shall be paid by the Trustee to the Servicer.

Section 4.06. Notice of Mandatory Tender. Not more than fifteen nor less than
seven Business Days prior to any date on which the Class A Certificates are
subject to mandatory tender and purchase pursuant to Section 3.15, 5.02 or 5.03,
the Trustee shall mail notice of such mandatory tender to the Holders of the
Class A Certificates at their addresses appearing on the Certificate Register.
If and for so long as the Class A Certificates are held in book-entry form, such
notice shall be provided solely to the Securities Depository or its nominee as
Holder of such Certificates. Failure to mail any such notice of mandatory tender
or any defect therein shall not affect the validity of the proceedings for such
mandatory tender and purchase. Any such notice of mandatory tender provided in
connection with the Remarketing Date pursuant to Section 3.15 shall include the
following information:

(a) the applicable Remarketing Date;

(b) that any Holder or Beneficial Owner of Class A Certificates shall have the
right to an Election to Retain which must be exercised no later than five
Business Days prior to the Remarketing Date and in accordance with the
procedures of the Securities Depository, if applicable; and

(c) the subsequent Remarketing Date and Certificate Rate determined pursuant to
Section 3.16 to be in effect from the current Remarketing Date to the subsequent
Remarketing Date of such Class A Certificates.

ARTICLE V

TRUST TERMINATION, OPTIONAL

LIQUIDATION AND FINAL DISTRIBUTION

Section 5.01. Trust Termination Events.

(a) Each of the following constitutes a “Trust Termination Event” under this
Agreement:

(i) any failure to pay Accrued Certificate Distributions due on the Class A
Certificates on any Distribution Date;

(ii) any failure to pay Aggregate Distributable Principal Amount due and payable
to Holders of the Class A Certificates on any Distribution Date;

(iii) any failure to pay the purchase price of Class A Certificates equal to at
least the Outstanding Certificate Balance of such Class A Certificates plus
Accrued Certificate Distributions thereon tendered on any Remarketing Date, any
Optional Liquidation Date or the Final Distribution Date from the remarketing
proceeds or liquidation of Bonds; and

(iv) an Act of Bankruptcy with respect to the Holder of the Class B Certificate
or, if applicable, such other entity as may be required pursuant to
Section 3.14(j) to make the additional capital contributions of the Holder of
the Class B Certificate pursuant to Section 5.04;

provided, however, a bankruptcy or insolvency event described in the foregoing
clause (iv) will not constitute a Termination Event for one year after the date
of occurrence of such bankruptcy or insolvency event. Upon the occurrence of a
Trust Termination Event, the Trust will be terminated.

(b) Upon the occurrence of a Trust Termination Event, the Trustee shall promptly
(i) notify the Trustor and the Servicer of the occurrence thereof, (ii) mail
written notice of the occurrence thereof to each Holder of Certificates and
(iii) to the extent necessary, demand payment under the Credit Enhancement
Agreement in an amount sufficient to pay the Holder of the Class A Certificates
the aggregate Outstanding Certificate Balance of the Class A Certificates, plus
Accrued Certificate Distributions thereon pursuant to the priorities set forth
herein.

(c) Upon receipt of notice of the occurrence of a Trust Termination Event, the
Servicer shall, based upon a Quotation of Bond Price, promptly determine the
highest price at which the Bonds can be liquidated, and the Servicer shall
liquidate the Bonds at such price. If the Bonds are not liquidated at a price,
together with the proceeds of the demand on the Credit Enhancement Agreement
resulting from the liquidation of the Credit Enhancement Assets pursuant to
Section 5.01(b) and available funds in the Trust Account, to the extent
necessary, sufficient to pay the aggregate Outstanding Certificate Balance of
the Class A Certificates, plus Accrued Certificate Distributions thereon, the
provisions of Section 5.04 shall apply. Any liquidation of Bonds pursuant to
this subsection shall be subject to a right of first refusal of the Holder of
the Class B Certificate. The exercise price for any such right of first refusal
of the Holder of the Class B Certificate (the “Exercise Price”) shall be an
amount equal to the greater of (i) the amount necessary to pay the aggregate
Outstanding Certificate Balance of the Class A Certificates, plus Accrued
Certificate Distributions thereon, to the Holders of the Class A Certificates
pursuant to the priorities set forth herein and (ii) the amount obtained with
respect to the Quotation of Bond Price set forth above.

(d) The Principal Component of the proceeds of such liquidation, shall be
treated as principal payments and distributed as provided in Section 4.03.
Accrued and unpaid interest on such Bonds shall be treated as interest payments
and distributed as provided in Section 4.02. Any Gain shall be distributed as
provided in Section 6.01. Any draws on the Credit Enhancement Agreement shall be
deemed proceeds of such liquidation for purposes of this subsection (d).

(e) Upon the distribution of the proceeds from the liquidation of the Bonds,
together with the proceeds of any demand on the Credit Enhancement Agreement
resulting from the liquidation of the Credit Enhancement Assets, and the
proceeds of any demand on the Holder of the Class B Certificate pursuant to
Section 5.04, as applicable, and payment in full to the Holders of the Class A
Certificates, the Trust shall terminate.

Section 5.02. Optional Liquidation of Bonds and Termination of Trust.

(a) On each Remarketing Date, the Trust shall be subject to liquidation, in
whole but not in part (“Optional Liquidation”) at the direction of the Holder of
the Class B Certificate upon 30 days’ prior written notice in the form of
Exhibit D attached hereto to the Trustor, the Trustee and the Servicer, provided
that the proceeds of such liquidation shall be sufficient to cause the Holders
of the Class A Certificates to receive, after giving effect to any distributions
pursuant to Sections 4.02 and 4.03 on such date, at least the aggregate
Outstanding Certificate Balance thereof plus Accrued Certificate Distributions
thereon.

(b) On the applicable Optional Liquidation Date, the Servicer shall sell and
liquidate all of the Bonds, on behalf of the Trust, at the highest price
obtainable under then current market conditions based on Quotation of Bond Price
(subject to a right of first refusal of the Holder of the Class B Certificate at
the Exercise Price) provided that the proceeds received from the liquidation of
the applicable Bonds on a Optional Liquidation Date will be sufficient to pay
100% of the Outstanding Certificate Balance and Accrued Certificate
Distributions on the Class A Certificates subject to the Optional Liquidation.
The Principal Component of the proceeds of such liquidation, shall be treated as
principal payments and distributed as provided in Section 4.03. Accrued and
unpaid interest on such Bonds shall be treated as interest payments and
distributed as provided in Section 4.02. Any Gain shall be distributed as
provided in Section 6.01. If proceeds received from the liquidation of the
applicable Bonds on an Optional Liquidation Date will not be sufficient to pay
100% of the Outstanding Certificate Balance and Accrued Certificate
Distributions on the Class A Certificates subject to the Optional Liquidation, a
Trust Termination Event shall occur.

(c) Upon the distribution of the proceeds of the liquidation of the Bonds
pursuant to Section 5.02(b), assuming the event described in the last sentence
thereof has not occurred, the Certificates shall be cancelled and the Trust
shall terminate.

(d) On a Remarketing Date, if the Class B Certificateholder has not directed an
Optional Liquidation, the Class A Certificates shall be subject to remarketing
and Class A Certificates for which no Election to Retain has timely been made
shall be required to be tendered to the Trustee on the Remarketing Date for
purchase and tender pursuant to Section 3.15 and remarketing pursuant to
Section 9.02.

Section 5.03. Final Distribution Date and Termination of the Trust.

(a) The Class A Certificates shall be subject to mandatory tender for purchase
and cancellation on the Final Distribution Date at a price equal to the
Outstanding Certificate Balance of the Class A Certificates, plus Accrued
Certificate Distributions thereon.

(b) On the Final Distribution Date, the Servicer shall sell and liquidate all of
the Bonds, on behalf of the Trust, at the highest price obtainable under then
current market conditions based upon Quotation of Bond Price (subject to a right
of first refusal of the Holder of the Class B Certificate at the Exercise
Price). To the extent that the proceeds of such liquidation are insufficient to
pay the Outstanding Certificate Balance of the Class A Certificates, plus
Accrued Certificate Distributions thereon, on the Final Distribution Date
pursuant to the priorities set forth herein, the Trustee shall make a demand on
the Credit Enhancement Agreement for an amount equal to such deficiency. The
Principal Component of the proceeds of such liquidation shall be treated as
principal payments and applied as provided in Section 4.03. Accrued and unpaid
interest on such Bonds shall be treated as interest payments and applied as
provided in Section 4.02. Any Gain shall be distributed pursuant to the
provisions of Section 6.01. Any draws on the Credit Enhancement Agreement shall
be deemed proceeds of such liquidation for purposes of this subsection (b). To
the extent that the proceeds of such liquidation and a demand on the Credit
Enhancement Agreement resulting from the liquidation of the Credit Enhancement
Assets are insufficient to pay the Outstanding Certificate Balance of the
Class A Certificates, plus Accrued Certificate Distributions thereon, on the
Final Distribution Date, the provisions of Section 5.04 shall apply.

(c) Upon the distribution of the proceeds from the liquidation of the Bonds,
together with the proceeds of any demand on the Credit Enhancement Agreement
resulting from the liquidation of the Credit Enhancement Assets, and the
proceeds of any demand on the Holder of the Class B Certificate pursuant to
Section 5.04, as applicable, and payment in full to the Holders of the Class A
Certificates, the Trust shall terminate.

Section 5.04. Additional Capital Contributions. If in connection with a Trust
Termination Event or the final distribution on the Final Distribution Date, the
proceeds from the liquidation of all of the Bonds, together with any other Trust
Assets and the proceeds of the demand on the Credit Enhancement Agreement
resulting from the liquidation of the Credit Enhancement Assets, are
insufficient to pay any unpaid Accrued Certificate Distributions and 100% of the
Outstanding Certificate Balance of the Class A Certificates pursuant to the
priorities set forth herein, then the Holder of the Class B Certificate shall,
within five days of the date of the liquidation of the Bonds, make a one-time
contribution to the Trust in an amount equal to the amount of such deficiency,
if any (“Shortfall”), to be paid to the Holders of the Class A Certificates, up
to an amount equal to the Maximum Contribution Amount. Any contribution by the
Holder of the Class B Certificate to the Trust pursuant to this Section 5.04
shall be first be treated as a Interest Collection for purposes of
Section 4.02(a)(i) and (ii) and then as a Principal Collection for purposes of
Section 4.03(a)(i). To the extent of any payment made under this Section 5.04 by
the Holder of the Class B Certificate, the Holder of the Class B Certificate
shall be entitled to any rights, if any, of the Trust to recover any amounts
associated with such payment from any third party.

Section 5.05. Credit Enhancement Agreement. On the Closing Date, the Trustee
shall, on behalf of the Trust, enter into the Credit Enhancement Agreement with
the Credit Enhancement Provider. The Trustee shall make demands on the Credit
Enhancement Agreement, in accordance with its terms, to the extent necessary
pursuant to Sections 4.02(b), 4.03(b), 5.01(b) and 5.03(b).

ARTICLE VI

DETERMINATION AND PAYMENT OF BOND LIQUIDATION PRICE AND GAIN SHARE

Section 6.01. Determination and Payment of Gain Share.

(a) The Trustee shall have no responsibility for the calculation of the Gain
Share, nor shall it have any responsibility for the payment thereof except from
and to the extent of amounts deposited for such purpose in the Gain Share
Subaccount.

(b) The Trustee shall make the following deposits from the proceeds of the
liquidation of any Bonds: (i) an amount equal to the Principal Component into
the Principal Subaccount, (ii) an amount equal to the accrued and unpaid
interest on such Bonds into the Interest Subaccount, (iii) an amount equal to
ten percent (10%) of any Gain into Gain Share Subaccount to be applied to pay
the related payment of Gain Share described in Section 6.01(c) below; and
(iv) any remaining proceeds of such liquidation into the Liquidation Proceeds
Subaccount.

(c) The Trustee shall apply all amounts deposited into the Gain Share Subaccount
to the payment of Gain Share on any Optional Liquidation Date, Trust Termination
Date, Final Distribution Date or other Special Distribution Date to the Holders
of all Outstanding Class A Certificates on a pro rata basis.

(d) The Trustee shall pay all amounts deposited into the Liquidation Proceeds
Subaccount to the Holder of the Class B Certificate.

ARTICLE VII

THE TRUSTEE

Section 7.01. Acceptance of Duties. The Trustee hereby accepts and agrees to
fulfill the obligations imposed upon it by this Agreement, but only upon the
terms and conditions set forth in this Article VII and subject to the provisions
of this Agreement, to all of which the Trustor, the Servicer and the Holders
agree. The Trustee shall be responsible for performing such duties and only such
duties as are specifically set forth in the Agreement and no implied covenants,
duties or obligations (whether of a fiduciary nature or otherwise) shall be read
into the Agreement or implied in law against the Trustee.

Section 7.02. Limited Liability.

(a) The Trustee shall incur no liability to any Holder of any Certificate if, by
reason of any provision of any present or future law, or regulation thereunder,
of any governmental authority, or by reason of any natural disaster or war or
other circumstance beyond its control, the Trustee is prevented from doing or
performing any act or thing which the terms of this Agreement provide should be
done or performed.

(b) The Trustee shall assume no obligation and shall not be subject to any
liability to Holders of Certificates or the Trustor in the performance of its
duties, other than by reason of willful misconduct, bad faith or negligence. The
Trustee is not under any obligation to take any action which may tend to involve
it in any expense or liability, the recovery or payment of which within a
reasonable time is not, in its reasonable opinion, assured to it. The Trustee
may own and deal in Bonds, in obligations of the same issue and maturity as the
Bonds and in the Certificates, as though it were not the Trustee under this
Agreement.

(c) The Trustee shall not be charged with knowledge of any event or condition
unless an officer assigned to the department administering this Agreement has
actual knowledge thereof.

(d) The Trustee shall be entitled to rely on and shall be under no obligation to
verify any determination of any statistical amount, price, valuation,
mathematical value or market price furnished to the Trustee by the Servicer
including, without limitation, any Base Price or Gain Share.

(e) The Trustee shall not be liable to any Owner or Beneficial Owner of any
Certificate for any action or non-action by it in reasonable reliance upon any
Opinion of Counsel, the advice of or information from legal counsel,
accountants, any Owner or Beneficial Owner of a Certificate or any other person
reasonably believed by it to be competent to give such advice or information.
The Trustee may rely and shall be protected in acting upon any written notice,
request, direction or other document reasonably believed by it to be genuine and
to have been signed or presented by the proper party or parties.

(f) Except for the authority and authenticity of any signatures of signatories
of the Trustee appearing on the Certificates, the Trustee makes no
representations as to the validity or sufficiency of the Certificates or as to
the validity, sufficiency, worth or tax-exempt status of the Bonds relating
thereto.

(g) The Trustee may perform any of the duties hereunder through agents,
attorneys or a custodian and shall not be liable for the acts or omissions of
any person appointed with due care.

Section 7.03. Fidelity Bond. The Trustee is required at all times to maintain a
fidelity bond or other insurance (which may be self-insurance) in reasonable
form and amount to protect against loss due to dishonest or fraudulent action by
its employees in connection with its obligations under this Agreement.

Section 7.04. Indemnification of Trustee.

(a) The Trustor agrees to indemnify the Trustee against, and hold it harmless
from, any liability or expense relating to, or in any way connected with acting
as Trustee, other than any loss, liability or expense that (i) constitutes a
specific liability of the Trustee in its individual capacity under this
Agreement, (ii) is incurred by reason of willful misfeasance, bad faith or
negligence in the performance of the Trustee’s duties under this Agreement or
(iii) results from a breach of, or is incurred by reason of the Trustee’s
reckless disregard of the Trustee’s obligations and duties under this Agreement.
Without limiting the generality of the foregoing, the Trustee shall have no duty
or responsibility for and shall not be deemed to have been negligent with
respect to, and the Trustor shall indemnify and hold harmless the Trustee
against, any liability arising out of any claim (i) that the Bonds are not
genuine, (ii) that any disclosure with respect to the Bonds or the Certificates
required by applicable federal and state laws was not made, or (iii) that
registration of the Certificates or any investment company relating to the
Certificates and this Agreement is required by applicable federal or state
securities laws and the Trustor failed to effect such registration (provided,
however, that the Trustee shall abide by the transfer restrictions set forth in
Section 3.14).

(b) If the indemnification provided for in the preceding paragraph is invalid or
unenforceable in accordance with its terms, then the Trustor shall contribute to
the amount paid or payable by the Trustee as a result of such liability in such
proportion as is appropriate to reflect the relative benefits received by the
Trustor, on one hand, and the Trustee, on the other, from the issuance and sale
of such Certificates. For this purpose the benefits received by the Trustor
shall be the aggregate amount received by the Trustor upon the sale of such
Certificates, less the costs and expenses of such sale, including the cost of
acquisition of the Bonds or parts thereof evidenced thereby, and the benefits
received by the Trustee shall be the aggregate amount of fees received by the
Trustee, less costs and expenses incurred in relation to such Certificates. If,
however, the allocation provided by the immediately preceding two sentences is
not permitted by applicable law, then the Trustor shall contribute to such
amount paid or payable by the Trustee, in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Trustor, on the one hand, and the Trustee, on the other, in connection with the
actions or omissions which resulted in such liability, as well as any other
relevant equitable considerations.

(c) In case any claim shall be made or action brought against the Trustee for
any reason for which indemnity may be sought against the Trustor as provided
above, the Trustee shall promptly notify the Trustor in writing setting forth
the particulars of such claim or action and the Trustor may assume the defense
thereof. In the event that the Trustor assumes the defense, the Trustee shall
have the right to retain separate counsel in any such action but shall bear the
fees and expenses of such counsel unless (i) the Trustor shall have specifically
authorized the retaining of such counsel or (ii) the parties to such suit
include the Trustee and the Trustor, and the Trustee has been advised in writing
by counsel that representation of both the Trustor and the Trustee would be
inappropriate due to actual conflicting interests between them, in which case
the Trustor shall not be entitled to assume the defense of such suit
notwithstanding its obligation to bear the reasonable fees and expenses of such
counsel.

(d) The term “liability,” as used in this Section, shall include any actual, out
of pocket losses, claims, damages, expenses (including without limitation the
Trustee’s reasonable costs and expenses in defending itself against any losses,
claims or investigations of any nature whatsoever) or other liabilities, joint
or several, arising for any reason under this Agreement relating to or in any
way connected with the Trustee acting as Trustee (including without limitation
any unpaid Trust Expenses and any liabilities arising from violation of
applicable laws or trademarks or service marks) or in any way related to the
Bonds or the Property.

(e) The obligations of the Trustor under this Section shall be in addition to
any liability which the Trustor may otherwise have and shall extend, upon the
same terms and conditions, to each employee, officer and director of the Trustee
and to each person, if any, who controls the Trustee within the meaning of the
Securities Exchange Act.

(f) Upon any removal or resignation of the Trustee, the Trustee’s right to
indemnification and the Trustor’s obligations to indemnify the Trustee hereunder
shall survive such removal or resignation.

Section 7.05. Information Concerning the Bonds. The Trustee, on or before the
fifth day of each month, shall mail or distribute electronically to the Trustor
and the Servicer (i) a copy of each item received by the Trustee as record owner
of the Bonds during the preceding calendar month, and (ii) any other information
that the Trustor or the Servicer may reasonably request. All records and files
pertaining to the Certificates or the Bonds in the custody of the Trustee shall
be open at all reasonable times to the inspection of the Trustor, the Servicer,
the Holders of the Certificates and their agents and representatives.

Section 7.06. Resignation and Removal.

(a) The Trustee may at any time resign as Trustee by giving written notice of
its election to do so to the Trustor and the Servicer. The Trustor or the Holder
of the Class B Certificate or the Holders of a majority of the Outstanding
Certificate Balance of the Class A Certificates may at any time upon 45 days
prior written notice to the Trustee remove the Trustee. Any such resignation or
removal shall take effect only upon the appointment by the Trustor of a
successor Trustee subject to, and agreeing to comply with, the terms and
conditions of this Agreement. If at any time the Trustee becomes incapable of
acting or is adjudged a bankrupt or insolvent, or a receiver of the Trustee or
of its property is appointed, or any public officer takes charge or control of
the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then any Holder of a Certificate may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

(b) If at any time the Trustee notifies the Trustor that it elects to resign as
Trustee, or if at any time the Trustor or the Holder of the Class B Certificate
or the Holders of a majority of the Outstanding Certificate Balance of the
Class A Certificates elect to remove the Trustee, the Trustor shall appoint a
successor Trustee, which is to be a commercial bank with trust powers or a trust
company having its principal office in the United States of America and having a
combined capital and surplus of at least $50,000,000 or all of whose obligations
are guaranteed by a Person with a capital and surplus or net worth of such
amount. If no successor Trustee has been so appointed within 45 days of notice
of such resignation or removal, the Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee. Any corporation or
association into or with which the Trustee may be merged, consolidated or
converted will be the successor of such Trustee without the execution or filing
of any document or any further act.

(c) Notwithstanding the foregoing, no resignation or removal of the Trustee in
accordance with the provisions hereof shall become effective until its successor
Trustee has accepted its appointment hereunder.

Section 7.07. Payment of Trustee Fee. On each Distribution Date, as set forth in
Section 4.02, the Trustee shall be entitled to be paid the Trustee Fee. The
amount of the Trustee Fee shall not be available for distributions to Holders in
respect of their Certificates.

Section 7.08. Credit Enhancement Custodian. All rights and immunities of the
Trustee under this Article VII shall be equally applicable to the Credit
Enhancement Custodian.

Section 7.09. Statements to Holders.

(a) On each Scheduled Distribution Date, the Trustee shall mail to the Trustor,
the Servicer and each Holder a statement setting forth the following
information:

(i) the amount of Interest Collections for the month immediately prior to such
Scheduled Distribution Date, adjusted for any distribution of interest made in
such month on a Special Distribution Date;

(ii) the amount of Principal Collections for the month immediately prior to such
Scheduled Distribution Date, adjusted for any distribution of principal made in
such month on a Special Distribution Date;

(iii) the amount of distributions of interest paid with respect to each Class of
the Certificates on such Scheduled Distribution Date and each Special
Distribution Date occurring after the immediately preceding Scheduled
Distribution Date;

(iv) the amount of distributions of principal paid with respect to each Class of
the Certificates on such Scheduled Distribution Date and each Special
Distribution Date occurring after the immediately preceding Scheduled
Distribution Date;

(v) the Outstanding Certificate Balance of each Class of the Certificates after
all distributions of principal have been made on such Scheduled Distribution
Date;

(vi) the Servicing Fees, if any, paid on such Scheduled Distribution Date and
each Special Distribution Date occurring after the immediately preceding
Scheduled Distribution Date and any portion of such fees remaining unpaid;

(vii) the Trustee Fees and Trust Expenses paid on such Scheduled Distribution
Date and each Special Distribution Date occurring after the immediately
preceding Scheduled Distribution Date and any portion of such fees remaining
unpaid;

(viii) the Outstanding aggregate principal amount of each issue of the Bonds;

(ix) the Outstanding aggregate principal amount of each issue of the Credit
Enhancement Assets; and

(x) the occurrence of any event described under Section 5.01(a)(iv).

ARTICLE VIII

ADMINISTRATION AND SERVICING OF BONDS

Section 8.01. Servicing of Bonds.

(a) The Servicer shall service and administer the Bonds, on behalf of the Trust,
in accordance with its reasonable and standard servicing procedures applied in
good faith for servicing multifamily housing bonds similar to the Bonds held in
its own portfolio or otherwise serviced by it, and shall have full power and
authority to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable; provided that (i) the
Servicer shall not take any action or permit any action which is within its
control to be taken which would (A) impair the status of the Trust as a
partnership under the Code, or (B) render interest in respect of any such Bond
not to be excludable from gross income of the recipient thereof pursuant to
Section 103 of the Code; and (ii) the Servicer shall take any additional action,
including making any additional filings, which it has taken in respect of all
other multifamily housing bonds similar to the Bonds held in its own portfolio
or otherwise serviced by it which may be necessary pursuant to changes in the
applicable law of certain jurisdictions in order to perfect the interest of the
Trust in the Bonds.

(b) The Servicer may perform its obligation to service the Bonds either directly
or through agents or independent contractors; provided, however, that the
Servicer shall remain fully responsible for its duties hereunder notwithstanding
the appointment by it of any agent or independent contractor to service the
Bonds. The Trustee or the Certificateholders shall furnish the Servicer with any
powers of attorney and other documents necessary or appropriate to enable the
Servicer to implement its servicing and administrative duties hereunder.

(c) The Servicer shall use its best reasonable efforts to collect, on behalf of
the Trust, all payments due with respect to the Bonds in accordance with such
normal and customary practices it shall deem necessary or advisable, and shall
have the power and authority, acting alone, to do any and all things in
connection therewith as it may deem necessary or advisable.

(d) The relationship of the Servicer to the Trustee under this Agreement is
intended by the parties to be that of an independent contractor and not that of
a joint venturer, partner or agent.

Section 8.02. Servicing Compensation; Payment of Certain Expenses by Servicer.

(a) As compensation for acting as Servicer hereunder, the Servicer shall be
entitled to receive the Servicing Fee pursuant to Sections 4.02 and 4.03.

(b) The Servicer shall be required to pay all expenses incurred by it in
connection with its servicing activities hereunder including payment of taxes
imposed on the Servicer, the fees and disbursements of independent accountants,
outside auditor fees (including attorneys’ fees, data processing costs, expenses
incurred in connection with reports to the Trustee and the Holders and other
related expenses incurred in connection with administering the Bonds) and shall
not be entitled to reimbursement therefor except as specifically provided
herein. The Servicer agrees to perform all its duties and obligations under this
Agreement, regardless of its receipt of servicing compensation hereunder.

Section 8.03. Access to Certain Documentation and Certain Information Regarding
Bonds. The Servicer will provide to the Trustee access to the documentation in
its possession regarding the Bonds, such access being afforded without charge
but only during normal business hours at the offices of the Servicer designated
by it. The Trustee shall, and is hereby authorized by the Holders to, cooperate
with the Servicer in effecting such access.

Section 8.04. Calculations. All calculations required to be made by the Servicer
pursuant to this Agreement, including, without limitation, calculations made in
connection with reports furnished to the Trustee in accordance with
Section 7.09, shall be based on all information available to the Servicer at
that time.

Section 8.05. Liability of Servicer.

(a) The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Servicer herein.

(b) Neither the Servicer nor any of its directors, officers, employees or agents
shall be under any liability to the Trustee, the Trust or the Holders or
Beneficial Owners for taking any action or for refraining from taking any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Servicer or any such Person against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

(c) The Servicer and its directors, officers, employees or agents may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Servicer
will defend and indemnify the Trustee, the Trust and the Holders against any and
all costs, expenses, losses, damages, claims and liabilities in respect of any
negligent action taken by, or negligent omission of, the Servicer with respect
to its servicing obligations regarding any Bonds.

(d) The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action which is not incidental to its duties to service the
Bonds in accordance with this Agreement and which in its opinion may cause it to
incur any expense or liability.

Section 8.06. Resignation or Removal of Servicer.

(a) The Servicer may at any time resign as Servicer by giving written notice of
its election to do so to the Trustee and the Trustor, at any time, may remove
the Servicer upon 90 days prior written notice to the Servicer and the Trustee;
provided, however, that no resignation or removal of the Servicer shall become
effective until a successor Servicer shall have been appointed and shall have
assumed all of its responsibilities, duties and obligations under this Agreement
pursuant to a writing satisfactory to the Trustor and the Trustee. Upon receipt
of notice of the resignation of the Servicer, or upon notification of the
Servicer by the Trustor of its decision to remove the Servicer, the Trustor
shall promptly appoint a successor Servicer. In the event that the Trustor shall
not have appointed a successor Servicer within 90 days of such notice of
resignation or removal, the Trustee shall be entitled to appoint, or petition a
court of competent jurisdiction to appoint, any established servicer of
multifamily housing bonds or similar obligations as successor Servicer
hereunder. From and after such appointment and assumption, such successor
Servicer shall be entitled receive to the Servicing Fee as provided in
Section 8.02; provided, however, that the amount of the Servicing Fee may be
increased by the Trustor to a then reasonable market rate. The Trustee, the
resigning or terminated Servicer and such successor Servicer shall take such
action, consistent with this Agreement, as shall be necessary to effectuate an
orderly transfer of the servicing functions in accordance with the provisions of
this Section.

Section 8.07. Notification to Holders. Upon any resignation or removal of a
Servicer and any appointment of a successor Servicer, the Trustee shall give
prompt written notice thereof to each Holder at its respective address appearing
in the Certificate Register.

Section 8.08. Liability of Trustor.

(a) The Trustor shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Trustor herein.

(b) Neither the Trustor nor any of its directors, officers, employees or agents
shall be under any liability to the Trustee, the Trust or the Holders or
Beneficial Owners for taking any action or for refraining from taking any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Trustor or any such Person against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

(c) The Trustor and its directors, officers, employees or agents may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Trustor
will defend and indemnify the Trustee, the Trust and the Holders against any and
all costs, expenses, losses, damages, claims and liabilities in respect of any
negligent action taken by, or negligent omission of, the Trustor with respect to
its servicing obligations regarding any Bonds.

(d) The Trustor shall not be under any obligation to appear in, prosecute or
defend any legal action which is not incidental to its duties to service the
Bonds in accordance with this Agreement and which in its opinion may cause it to
incur any expense or liability.

Section 8.09. Substitution of Bonds.

(a) Prior to a Trust Termination Event, the Servicer may, and within 60 days
after receiving notice of a Determination of Taxability shall promptly,
substitute Replacement Bonds for Defaulted Bonds or for Principal Collections
received in respect of Defaulted Bonds, without the consent of the Holders of
the Class A Certificates; provided that after giving effect to such substitution
of Bonds (i) the annual interest collections on the Replacement Bonds are equal
to at least 100% of the scheduled annual interest collections on the replaced
securities (“Replaced Bonds”) and (ii) the Outstanding principal balance of the
Replacement Bonds is equal to at least 100% of the Outstanding principal balance
of the Replaced Bonds. In addition, prior to a Trust Termination Event, the
Servicer may substitute Replacement Bonds for Bonds that are not Defaulted
Bonds, or Principal Collections received in respect of Bonds that are not
Defaulted Bonds; provided that after giving effect to such substitution (i) no
more than 20% of the aggregate principal amount of Bonds that at the time of
their replacement are not Defaulted Bonds have been replaced since the later of
the Closing Date or the immediately preceding Remarketing Date; (ii) the annual
interest collections on the Replacement Bonds are equal to at least 110% of the
scheduled annual interest collections on the Replaced Bonds; (iii) the
Outstanding principal balance of the Replacement Bonds is equal to at least 110%
of the Outstanding principal balance of the Replaced Bonds; and (iv) the Trust
would expect to continue to be eligible to use the Monthly Closing Election
described in Section 10.07. After the permitted substitution for Defaulted Bonds
or for Bonds that are not Defaulted Bonds set forth above, the consent of the
Holders of a majority of the Outstanding Certificate Balance of the Class A
Certificates will be required for the substitution of Bonds.

(b) No Bond may be a Replacement Bond if it has more than a de minimis amount of
market discount for federal income tax purposes.

(c) In the case of any Replaced Bonds, Gain Share shall be calculated as of the
time of substitution based on the original Base Price of the Replaced Bonds and
the Base Price of the Replacement Bonds at the time of substitution. Gain Share
of the Replacement Bonds shall be calculated at the applicable time based on the
Base Price of the Replacement Bonds at the time of substitution. Gain Share, if
any, on Replaced Bonds shall not be paid until the Trust terminates.

ARTICLE IX

REMARKETING

Section 9.01. Appointment of Remarketing Agent. Not later than the 90th day
prior to the initial Remarketing Date and any subsequent Remarketing Date, the
Trustor shall appoint a remarketing agent (the “Remarketing Agent”) for the
Class A Certificates. The Remarketing Agent shall serve as such under the terms
and provisions hereof and of an agreement (the “Remarketing Agreement”)
satisfactory to the Trustor, the Trustee and the Servicer. The Remarketing
Agent, and any successor thereto, shall be a member of the National Association
of Securities Dealers, Inc., having capitalization of at least $50,000,000, and
be authorized by law to perform all the duties imposed upon it by this Agreement
and the Remarketing Agreement.

Section 9.02. Remarketing Procedures.

(a) On the Business Day on which notices of Election to Retain are due, the
Trustee shall give notice to the Remarketing Agent, the Trustor and the
Servicer, by Electronic Means, of the aggregate Outstanding Certificate Balance
of Class A Certificates for which the Trustee has not received an Election to
Retain. Such Class A Certificates shall be subject to mandatory tender and
purchase on the Remarketing Date as provided in Section 3.15(b).

(b) On the date notice of the aggregate Outstanding Certificate Balance of
Class A Certificates subject to mandatory tender and purchase is received by the
Remarketing Agent pursuant to Section 9.02(a), the Remarketing Agent shall,
subject to the limitations set forth in Section 3.14, commence to offer for sale
and use its best efforts to sell such Class A Certificates at a purchase price
equal to the Outstanding Certificate Balance thereof. Delivery in connection
with any such sale shall be made against payment on the Remarketing Date.

(c) The Remarketing Agent shall hold all moneys delivered to it in connection
with such remarketing in trust in non-commingled funds solely for the benefit of
the person or entity which has delivered such moneys until such moneys are
delivered to the Trustee as provided in Section 9.03.

Section 9.03. Actions of Remarketing Agent. On the applicable Remarketing Date,
the Remarketing Agent shall:

(a) on or before 11:30 a.m. notify the Trustee and the Servicer by Electronic
Means of the aggregate purchase price of the Class A Certificates which have
been remarketed and the aggregate purchase price of the Class A Certificates as
to which a failure to remarket has occurred;

(b) deliver instructions as to registration and denominations of remarketed
Certificates to the Trustee by Electronic Means no later than 1:00 p.m.; and

(c) on or before 1:30 p.m., pay the proceeds of remarketed Certificates to the
Trustee in immediately available funds for distribution to the tendering
Holders.

ARTICLE X

PARTNERSHIP TAX MATTERS

Section 10.01. Allocations.

(a) All net income and net gain of the Trust shall be apportioned among and
allocated to the related Holders of Class A Certificates and the Holder of the
Class B Certificate in the same cumulative amounts as cumulative amounts of net
income and net gain received are distributed to the Holders of Class A
Certificates and Holder of the Class B Certificate. Any net loss shall be
allocated one hundred percent to the Holder of the Class B Certificate;
provided, however, that if such allocation results in a deficit balance in the
Capital Account (hereinafter defined) of the Holder of the Class B Certificate
in excess of the obligation to make an additional capital contribution pursuant
to Section 5.04, such excess shall be allocated to Holders of Class A
Certificates in proportion to the Certificate Balances of the Class A
Certificates held by each such Holder. Any original issue discount, market
discount and bond premium of the Trust shall be allocated one hundred percent
(100%) to the Holder of the Class B Certificate.

(b) As used in this Article X, the words “income,” “gain,” “deduction” or “loss”
mean the tax items of the Trust for each Fiscal Year or portion thereof
(including income exempt from tax and expenditures described in
Section 705(a)(2)(B) of the Code, or treated as being so described pursuant to
Treas. Reg. §1.704-1(b)(2)(iv)(i)). Where the context requires, gain or loss
shall include related federal tax items such as capital gain or loss. Income,
gain, deduction or loss of the Trust shall be determined in accordance with
federal tax accounting principles, as modified by Treas. Reg.
§1.704-1(b)(2)(iv).

(c) Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treas. Reg. Section 1.704-2(i)), if any,
of the Holders shall be allocated for each period to the Holder that bears the
economic risk of loss within the meaning of Treas. Reg. Section 1.704-2(i), and
(ii) “nonrecourse deductions” (as defined in Treas. Reg. Section 1.704-2(b)) and
“excess nonrecourse liabilities” (as defined in Treas. Reg. Section 1.752-3(a)),
if any, of the Trust shall be allocated to the Holders in accordance with their
respective shares of net income and net gain. This Agreement shall be deemed to
include “qualified income offset,” “minimum gain chargeback” and “partner
nonrecourse debt minimum gain chargeback” provisions within the meaning of
Treas. Reg. under Section 704(b) of the Code. Accordingly, notwithstanding any
other provision of this Agreement, items of gross income shall be allocated to
the Holders on a priority basis to the extent and in the manner required by such
provisions.

Section 10.02. Consent to Methods. The methods set forth in this Article X by
which allocations of net income, net gain, net loss, original issue discount,
market discount and bond premium are made and apportioned are hereby expressly
consented to by each Holder as an express condition to becoming a Holder.

Section 10.03. Capital Accounts.

(a) General. A separate capital account (“Capital Account”) shall be maintained
by the Trustor on behalf of the Trust for each Holder of Certificates in
accordance with this Section 10.03. The Trustee shall not have any
responsibility for the establishment, maintenance or adjustment of Capital
Accounts. Each Holder’s Capital Account shall be increased by (i) the amount of
money contributed, or deemed contributed, by such Holder to the capital of the
Trust and (ii) such Holder’s share of net income or net gain (including, in the
case of the Holder of the Class B Certificate, original issue discount and
market discount) of the Trust for Federal income tax purposes. Each Holder’s
Capital Account shall be decreased by the amount of distributions to such Holder
and the Holder of the Class B Certificate’s Capital Account shall also be
decreased by its share of net loss of the Trust for federal income tax purposes.

(b) Multiple Class of Interests. If a Holder has Certificates which represent
more than one class of interests in the Trust or Certificates of the same class
acquired at different times, such Holder shall have a single Capital Account
that reflects all such interests, regardless of the class of interests in the
Trust owned by such Holder and regardless of the time or manner in which such
interests were acquired.

(c) Contributions of Property. In the event that property (other than cash) is
contributed by a Holder to the Trust, the computation of Capital Accounts, as
set forth in this Section 10.03, shall be adjusted as follows:

(i) the contributing Holder’s Capital Account shall be increased by the fair
market value of the property contributed to the Trust by such Holder (net of
liabilities secured by such contributed property that the Trust is considered to
assume or take subject to under Section 752 of the Code); and

(ii) as and if required by Treas. Reg. §§1.704-l(b)(2)(iv)(g) and
1.704-l(b)(4)(i), if such Holder’s Capital Account reflects a fair market value
for property which differs from such property’s adjusted tax basis, such
Holder’s Capital Account thereafter shall be adjusted to take account of the
amount of Book Gain and Book Loss, as defined below, allocated to such Holder
pursuant to Section 10.04 and shall not thereafter take into account the net
income, net gain and net loss of the Trust for federal income tax purposes
allocated to such Holder pursuant to this Article 10.

(d) Distributions of Property. In the event that property is distributed by the
Trust to a Holder, the following special rules shall apply:

(i) the Capital Account of the Holder receiving the distribution first shall be
adjusted to the extent required (as provided in Treas. Reg.
§1.704-l(b)(2)(iv)(e)) to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in such property (that has not already been
reflected in such Holder’s Capital Account) would be allocated to such Holder if
there were a taxable disposition by such Holder of such property for its fair
market value on the date of distribution; and

(ii) the Capital Account of the Holder who is receiving the distribution of
property from the Trust shall be reduced by the fair market value of the
property at the time of distribution (net of liabilities secured by such
property that such Holder is considered to assume or take subject to under
Section 752 of the Code).

(e) Intention. The foregoing provisions are intended to satisfy the capital
account maintenance requirements of Treas. Reg. §§1.704-l(b) and 1.704-2 and
such provisions shall be modified to the extent required by such section or any
successor provision thereto.

(f) Liquidation. It is intended that prior to a distribution of the proceeds
from a liquidation of the Trust, the positive Capital Account balance of each of
the Holders shall be equal to the amount that such Holder is entitled to receive
from a liquidation of the Trust. Accordingly, notwithstanding anything to the
contrary in this Article X, to the extent permissible under Sections 704(b) of
the Code and the Treasury Regulations. promulgated thereunder, net income, net
gain and net loss and, if necessary, items thereof, of the Trust for the year of
liquidation of the Trust (or, if earlier, the year in which all or substantially
all of the Trust’s assets are sold, transferred or disposed of) shall be
allocated among the Holders so as to bring the positive Capital Account balance
of each Holder as close as possible to the amount that such Holder would receive
if the Trust were liquidated.

Section 10.04. Allocation of Book Items. The adjusted tax basis of Trust Assets
may be adjusted in the reasonable discretion of the Tax Matters Partner to equal
their respective gross fair market values, as reasonably determined by the Tax
Matters Partner, at the times specified in Treas. Reg. §1.704-1(b)(2)(iv)(f). In
cases where property of the Trust is, under Treas. Reg. §1.704-1(b)(2)(iv)(g),
properly reflected in the Capital Account of a Holder at a fair market value
that differs from the adjusted tax basis of such property (such difference is
hereinafter referred to as the “Book Disparity”), then depreciation,
amortization and gain or loss as computed for book purposes with respect to such
property (“Book Depreciation,” “Book Amortization,” “Book Gain,” and “Book
Loss,” respectively) will be greater or less than the depreciation, amortization
or gain or loss as computed for tax purposes. The Tax Matters Partner shall
adopt, pursuant to Treas. Reg. §1.704-l(b)(2)(iv)(g), a reasonable method of
computing Book Depreciation and Book Amortization. Such Book Depreciation and
Book Amortization shall be allocated among the Holders and reflected in the
Holders’ Capital Account under Section 10.03, in a manner so as to eliminate, to
the extent possible, the Book Disparity.

Section 10.05. Mandatory Allocations. Any allocation of net income, net gain or
net loss of Trust (or items thereof) for federal income tax purposes which is
required to be allocated among the Holders to take into account the disparity
between the fair market value of the Trust asset and its adjusted basis (e.g.,
allocations under Section 704(c) of the Code for contributed property) shall be
allocated among the Holders in accordance with the requirements of the Code and
the Regulations.

Section 10.06. Tax Matters Partner.

(a) Each Holder of Certificates acknowledges by its purchase of a Certificate
that it understands and intends that the arrangement created hereunder is a
partnership for income tax purposes and that it intends and expects to be
treated as a partner thereof for such purposes. The provisions of this Agreement
shall be interpreted and applied in a manner consistent with such intent. Each
Holder of Certificates further acknowledges and agrees that a partnership is
created hereunder solely for income tax purposes and that this Agreement does
not create a partnership for any other purpose. No election to treat the Trust
other than as a partnership for federal income tax purposes or any relevant
state tax purposes shall be made by or on behalf of the Trust, or by any Holder.
Each Holder of a Class A Certificate and the Holder of the Class B Certificate,
by acceptance of its Certificate, agrees that such Certificate evidences the
ownership of an equity interest in the Trust (i.e., a partnership interest) for
federal income tax purposes.

(b) The Holder of the Class B Certificate is hereby designated as the “Tax
Matters Partner” for the Trust in accordance with Section 6231(a)(7) of the Code
and, in connection therewith and in addition to all other powers given
thereunder, shall have all the authority needed to fully perform the functions
of Tax Matters Partner under the Trust including, without limitation, the power
to retain all attorneys and accountants of its choice and the right to enter
into settlements (that are binding on the Holders of Class A Certificates and
Holder of the Class B Certificate) with the IRS without the consent of any
Holders of Class A Certificates or the Holder of the Class B Certificate. The
designation made in this Section 10.06 is hereby expressly consented to by each
Holder of Class A Certificates and the Holder of the Class B Certificate as an
express condition to becoming a Holder of Class A Certificates or the Holder of
the Class B Certificate. The Tax Matters Partner may, in its sole and absolute
discretion, make or refrain from making any election which the Trust may be
permitted to make for any federal, state or local tax purposes, including
without limitation an election under Section 754 of the Code to adjust the
income tax basis of the Trust Assets upon the occurrence of certain events. In
connection with its formation, the Trust shall obtain an employee identification
number. The Tax Matters Partner and its accountants, are each authorized to
obtain such number and each of the foregoing is authorized to delegate such
authority to its agents. Each Holder of the Class A Certificates and the Holder
of the Class B Certificate by acceptance of its Certificate of interest therein,
is deemed to consent to the foregoing.

Section 10.07. Monthly Closing Election.

(a) The Tax Matters Partner shall make an election (the “Monthly Closing
Election”) under Revenue Procedure 2003-84, effective as of the later of the
date the trust has more than one owner for tax purposes and the date the Trust
has more than a de minimis amount of assets (the “Start-Up Date”). This election
is binding on all present and future Holders of Class A Certificates and Holder
of the Class B Certificate, and other persons treated as partners in the Trust
for federal income tax purposes and each of their nominees (each, a “Partner”
for this purpose) and each Partner, by acceptance of its Certificate or interest
therein, is deemed to consent to this election.

(b) The Trust shall not acquire any asset unless the Servicer has received a
certificate from the Trustor that the acquisition of that asset will not cause
less than 95 percent of the Trusts’ gross income (for this purpose, including
the gross amount of interest income that is excluded from gross income) to be
(or reasonably expected to be) from:

(i) interest on tax-exempt obligations as defined in Section 1275(a)(3) of the
Code and Treasury Regulation §1.1275-1(e);

(ii) exempt-interest dividends as defined in Section 852(b)(5) of the Code that
are paid by a RIC as defined in Section 851(a) of the Code; and

(iii) gain from the sale, redemption, or other disposition of assets generating
the income described in subclauses (i) and (ii) above, and income from the
temporary investment (for a period no greater than 7 months) of the proceeds of
the disposition, but only if the assets that are sold, redeemed, or disposed are
original assets of the Trust. For this purpose, an asset is an original asset of
the Trust if the asset is contributed to the Trust or is acquired with capital
contributed to the Trust (and not with the proceeds of the sale, redemption, or
other disposition of a Trust Asset).

(c) The Trust shall not incur any liability or expense, if doing so would
prevent substantially all of the Trust’s expenses and deductions from being
properly allocable to:

(i) producing, collecting, managing, protecting, and conserving the income
described in subparagraph (i) (ii) or (iii) above,

(ii) acquiring, managing, conserving, maintaining, or disposing of property held
for the production of the income described in Section 10.07(b)(i)(ii) or (iii),
above;

(iii) servicing the equity in the Trust; and

(iv) for purposes of this Section 10.07(c), the costs of collecting, managing,
computing, and supplying the information required, under Revenue Procedure
2003-84, to be provided to the IRS and to the Partners, shall not be taken into
account.

(d) The Trust shall file an abbreviated Form 1065, “U.S. Return of Partnership
Income,” as required by, and in the format outlined in Section 8.01 of, Revenue
Procedure 2003-84, for its first taxable year as soon as reasonably possible
after the Start-Up Date but in no event later than the date that the
partnership’s income tax return for that taxable year would ordinarily be due.
The Tax Matters Partner and its accountants are each authorized to sign the
abbreviated Form 1065, and each of the foregoing is authorized to delegate such
authority to its agents. Each Partner, by acceptance of its Class A Certificate
or Class B Certificate or interest therein, is deemed to consent to the
foregoing and to authorize the filing of the abbreviated Form 1065 on behalf of
the Trust and itself. Copies of the abbreviated Form 1065 will be made available
to Partners upon request.

(e) The Trust shall comply with the following requirements respecting
information reporting and record retention:

(i) Within 45 days of a request by the IRS or a Partner (or a beneficial owner
or nominee of a beneficial owner of a Class A Certificate or a Class B
Certificate), make available all the information necessary to compute a
Partner’s monthly tax-exempt income, taxable income, gain, loss, deduction, or
credit, including sufficient information for a Partner to determine the portion
of the tax-exempt interest that may be subject to the alternative minimum tax
and information regarding each Partner’s share of any bond premium amortization
under Section 171 of the Code, any market or original issue discount, and
capital gain or loss. The Trust shall not charge any fee to the IRS or a Partner
for providing the information required to be provided by this paragraph. If any
Partner specifically requests such information for any tax reporting reason,
however, the Tax Matters Partner may charge such Partner a reasonable fee
(disclosed in advance) but not the IRS for providing any information required to
be provided to or on behalf of such Partner by this Section 10.07(e)(i).

(ii) Except in the case of a regulated investment company with respect to which
a manager or advisor (an “Electing Manager”) has elected under Section 8.04 of
Revenue Procedure 2003-84 to be responsible for collecting, retaining and
providing to the IRS the beneficial ownership information otherwise required to
be collected, retained and provided to the IRS, each Holder of Class A
Certificates, Holder of the Class B Certificate, beneficial owner of a Class A
Certificate or Partner on whose behalf another person holds and interest in a
Certificate as a nominee shall, and by its acceptance of its Class A Certificate
or the Class B Certificate or any interest therein is deemed to agree to, notify
the Tax Matters Partner on behalf of the Trust of its beneficial ownership of a
Class A Certificate or the Class B Certificate and provide the Tax Matters
Partner on behalf of the Trust all information as required by Section 8.04 of
Revenue Procedure 2003-84 substantially contemporaneously with, or immediately
following, the acquisition of any Class A Certificate or the Class B
Certificate. No particular format is required of such notice, provided, however,
such notice must be in writing, by fax, email, or other similar electronic
communication medium and in a format reasonably satisfactory to the Tax Matters
Partner (or its designated agent).

(iii) Each Electing Manager shall, and by notifying the Trust of its election is
deemed to agree to, collect, retain and provide to the IRS or the Trust the
information required to be collected, retained and provided to the IRS or the
Trust as required under Revenue Procedure 2003-84. In addition, each Electing
Manager shall (or cause one of its agents to) notify the Tax Matters Partner on
behalf of the Trust (or its designated agent) of the names, CUSIP numbers or
other identifying information and amounts of Class A Certificates or the Class B
Certificate that are owned or have been owned by all of the regulated investment
companies that it manages or advises (i) either (a) substantially
contemporaneously with, or immediately following, the acquisition of any Class A
Certificate or the Class B Certificate or (b) otherwise, at least quarterly and
(ii) within 10 business days of a request for such information if the IRS (or a
regulated investment company it manages) has requested such information from the
Trust. No particular format is required of such notice, provided, however, such
notice must be in writing, by fax, email, or other similar electronic
communication medium and in a format reasonably satisfactory to the Tax Matters
Partner (or its designated agent).

(iv) The Tax Matters Partner on behalf of the Trust shall retain sufficient
records, including records regarding the legal and beneficial ownership of
Class A Certificates and the Class B Certificate provided to it by Partners and
by Electing Managers, to comply with its obligations under Revenue Procedure
2003-84.

(f) The Tax Matters Partner will notify the Holders of Class A Certificates,
Holder of the Class B Certificate, beneficial owners of the Class A Certificates
or Partners, or their nominees (or, in the case of Class A Certificates or the
Class B Certificate held by a regulated investment company with respect to which
an election is in place for a manager to be responsible collecting, retaining,
and providing beneficial ownership information to the IRS, the Electing Manager)
and the Servicer if it becomes aware (in its sole but reasonable judgment) that
there is a material risk that Trust does not qualify for the Monthly Closing
Election.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED IN SAID STATE.

Section 11.02. Notices. Any notice or other instrument in writing which is
authorized or required by this Agreement to be given shall be sufficiently given
if addressed to and received by the addressee at its office specified below, or
at such other place as the addressee may from time to time designate to the
parties hereto in writing:



      If to the Trustor or the Servicer, addressed:

          MuniMae TE Bond Subsidiary, LLC

621 East Pratt Street Suite 300 Baltimore, Maryland 21201 Attention: Chris Levey
Telephone:
    (443) 263-2900  
Facsimile:
    (410) 727-5387  

with a copy to:

                     Gallagher Evelius & Jones LLP

 
  218 N. Charles Street            Suite 400
           Baltimore, Maryland 21201
           Attention: Steven Goldberg
   Telephone:
    (410) 727-7702      Facsimile:
    (410) 468-2786  
If to the Trustee, addressed:
               

          U.S. Bank Trust National Association

19th Floor 100 Wall Street New York, New York 10006 Attention:
  Jason Gregory

Telephone:
    (212) 361-6171  
Facsimile:
    (212) 361-6148  

If to the Remarketing Agent, addressed to the address specified in the
Remarketing Agreement.

Section 11.03. Binding Agreement. This Agreement shall extend to and shall be
binding upon the parties hereto and their respective successors and assigns.

Section 11.04. Amendments.

(a) This Agreement may be amended at any time by an instrument executed by the
Trustor, the Servicer and the Trustee without the consent of any of the Holders
of the Certificates to cure any ambiguity, to correct or supplement any
provisions of this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders of the Certificates or for
the purpose of evidencing the assumption of the obligations of the Servicer
hereunder by another Person as provided in Section 8.06; provided, however, that
such action shall not, as evidenced by an officer’s certificate of the Trustor,
adversely affect in any material respect the interests of any Holder of a
Certificate which has not consented thereto.

(b) In addition, this Agreement may be amended at any time and from time to time
by an instrument executed by the Trustor, the Servicer and the Trustee, with the
consent of the Holders of a majority of the Outstanding Certificate Balance of
the Class A Certificates and with the consent of the Holder of the Class B
Certificate, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Trust Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of amounts on the Bonds or
distributions that are required to be made to the Holders or (ii) reduce the
aforesaid percentage of the Holders’ interests required to consent to any such
amendment, without the consent of the Holders of all of the Outstanding
Certificates.

Section 11.05. Termination and Severability.

(a) This Agreement is to remain in effect until the earlier to occur of (i) the
termination of the Trust pursuant to Article V and the distribution of all
amounts due and owing and any remaining Trust Assets in accordance therewith and
(ii) the date upon which all of the Bonds have been paid in full at the maturity
or early redemption thereof and the payment on such Bonds has been distributed
to Holders of Certificates in accordance with this Agreement. The discharge of
any indenture or other document related to any of the Bonds will not result in a
termination of this Agreement; provided, however, this Agreement shall terminate
in accordance with Section 5.01 upon the occurrence of a Trust Termination
Event.

(b) If at any time the Trustee is prevented or forbidden from acting or
performing any of its duties under the terms of this Agreement by reason of any
present or future law or regulation of the United States of America or any other
governmental agency or authority, then this Agreement shall be amended to delete
herefrom those duties that the Trustee is so prevented or forbidden from
performing, and if the Trustee is so prevented from performing all or
substantially all of its duties hereunder, then this Agreement may be terminated
by either of the parties hereto upon 90 days’ written notice to the Holders and
the Trust Assets shall be liquidated and distributed as provided in
Section 5.01.

Section 11.06. Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed an
original, but all of which together constitute one and the same agreement.

[Remainder of page intentionally left blank]

3

IN WITNESS WHEREOF, MuniMae TE Bond Subsidiary, LLC, MuniMae Portfolio Services,
LLC and U.S. Bank Trust National Association have caused this Trust Agreement to
be executed by their duly authorized officers and their respective seals to be
affixed hereto, all as of the date first written above.

      MUNIMAE TE BOND SUBSIDIARY, LLC,

 
   
as Trustor
By
 
/s/ Christopher B. Levey
 
   



    Christopher B. Levey
Senior Vice President

[Signatures continued on next page]

4

[Signature page to Trust Agreement]

MUNIMAE PORTFOLIO SERVICES, LLC, as Servicer



      By /s/ Christopher B. Levey



    Christopher B. Levey
Senior Vice President

[Signatures continued on next page]

5

[Signature page to Trust Agreement]

U.S. BANK TRUST NATIONAL ASSOCIATION,

     
as Trustee
By
 
/s/ Charles P. Sheridan, III
 
   



    Charles P. Sheridan, III
Vice President

[Signatures continued on next page]

6

[Signature page to Trust Agreement]

ACKNOWLEDGED AND ACCEPTED:

MERRILL LYNCH, PIERCE FENNER & SMITH,

INCORPORATED, as Sole Holder

of the Class A Certificates

By /s/ Susanne Forsyth

Susanne Forsyth

Authorized Signatory

[Signatures continued on next page]

7

     
ACKNOWLEDGED AND ACCEPTED:
 

MUNIMAE TE BOND SUBSIDIARY, LLC,
 

 
    as Sole Holder of the Class B Certificate

 
   
By
  /s/ Christopher B. Levey
 
   



    Christopher B. Levey
Senior Vice President

8

EXHIBIT A

FORM OF CLASS A CERTIFICATE

THIS CLASS A CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES
LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION AND
MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, UNITED STATES PERSONS, EXCEPT AS
PERMITTED BY THIS LEGEND. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CLASS A
CERTIFICATE, REPRESENTS, ACKNOWLEDGES AND AGREES THAT THIS CLASS A CERTIFICATE
AND ANY BENEFICIAL INTEREST THEREIN MAY ONLY BE ISSUED AND SOLD OR TRANSFERRED
TO: (I) A QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN RULE 144A(a)(1) UNDER
THE SECURITIES ACT) PURCHASING THE CLASS A CERTIFICATES FOR THEIR OWN ACCOUNT
THAT ARE ALSO (II) QUALIFIED PURCHASERS (WITHIN THE MEANING OF SECTION 3(c)(7)
UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, HEREINAFTER, THE
“INVESTMENT COMPANY ACT”). NEITHER THE CLASS A CERTIFICATES NOR ANY INTEREST
THEREIN MAY BE TRANSFERRED OR RESOLD EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE INVESTMENT COMPANY ACT AND THE SECURITIES ACT.

EACH TRANSFEREE OF A CLASS A CERTIFICATE OR ANY BENEFICIAL INTEREST THEREIN WILL
BE DEEMED TO REPRESENT AT THE TIME OF TRANSFER THAT (I) THE TRANSFEREE IS A
QUALIFIED INSTITUTIONAL BUYER, (II) IT IS A QUALIFIED PURCHASER, (III) IT IS NOT
FORMED FOR THE PURPOSE OF INVESTING IN THE CLASS A CERTIFICATES, UNLESS EACH OF
ITS BENEFICIAL OWNERS IS A QUALIFIED PURCHASER, (IV) IT IS NOT A DEALER
DESCRIBED IN PARAGRAPH (a)(l)(ii) OF RULE 144A UNDER THE SECURITIES ACT, UNLESS
SUCH TRANSFEREE OWNS AND INVESTS ON A DISCRETIONARY BASIS AT LEAST U.S. $25
MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF SUCH DEALER,
(V) IT IS NOT A PLAN REFERRED TO IN PARAGRAPH (a)(l)(i)(D) or (E) OF RULE 144A
UNDER SECURITIES ACT OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(I)(i)(F) OF
RULE 144A UNDER THE SECURITIES ACT THAT HOLDS THE ASSETS OF SUCH PLAN, UNLESS
INVESTMENT DECISIONS ARE MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR SPONSOR OF
SUCH PLAN, AND (VI) IT, AND EACH ACCOUNT FOR WHICH IT IS PURCHASING, IS
PURCHASING THE CLASS A CERTIFICATES IN AT LEAST THE MINIMUM DENOMINATION.
ACCORDINGLY, AN INVESTOR IN THIS CLASS A CERTIFICATE MUST BE PREPARED TO BEAR
THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.] 1

FOR PAYMENTS DUE WITH RESPECT TO THE CERTIFICATES

INDICATED BELOW

TEBS Tax-Exempt Multifamily Housing Certificates,

Series 2006A

$191,535,000 Class A Certificates

NUMBER: RA-     

CUSIP NO.: 878203AA6

INITIAL CERTIFICATE RATE: 4.26% per annum to the Remarketing Date

REMARKETING DATE: November 10, 2013

FINAL DISTRIBUTION DATE: July 10, 2019

SCHEDULED DISTRIBUTION DATES: 10th day of each calendar month (or, if any such
day is not a Business Day, the next succeeding Business Day), commencing
December 10, 2006

REGISTERED OWNER: Cede & Co.

PRINCIPAL AMOUNT: $191,535,000

Cede & Co., or registered assigns, is the owner of this certificate (this
“Class A Certificate”) with interest distributions at the indicated Initial
Certificate Rate on the indicated Distribution Dates and subject to certain
rights as set forth below. This Class A Certificate is also entitled to receive
on each Scheduled Distribution Date, each Special Distribution Date and the
indicated Final Distribution Date distributions of a portion of any principal
and premium payments with respect to the tax-exempt multifamily housing revenue
bonds (or certificates evidencing beneficial ownership interests therein)
(collectively, the “Bonds”) held by U.S. Bank Trust National Association, as
Trustee (the “Trustee”) pursuant to the terms of the Trust Agreement, dated as
of November 1, 2006 (the “Trust Agreement”), among MuniMae TE Bond Subsidiary,
LLC, as Trustor (the “Trustor”), MuniMae Portfolio Services, LLC, as Servicer,
and the Trustee, pursuant to which this and other certificates (the
“Certificates”), evidencing undivided beneficial ownership interests in the
Trust established by the Trust Agreement, are executed and delivered by the
Trustee. This Class A Certificate is subject to the provisions of and is
entitled to the benefits of the Trust Agreement, a copy of which is available
for inspection by the holder hereof at the principal corporate trust office of
the Trustee in the Borough of Manhattan, City and State of New York.

This Class A Certificate is subject to mandatory tender for purchase at a price
equal to the outstanding Certificate Balance thereof plus accrued interest
thereon at the Certificate Rate on November 10, 2013 in accordance with the
Trust Agreement. Holders of this Class A Certificate shall have the right to
elect to retain this Class A Certificate on the Remarketing Date as described in
the Trust Agreement.

The Trust is subject to optional liquidation, in whole but not in part, at the
direction of the holder of the Class B Certificate on November 10, 2013 and any
subsequent Remarketing Date, as described in the Trust Agreement.

This Class A Certificate shall be credited to an account of the Trustee with The
Depository Trust Company, New York, New York. Principal, premium and interest
distributions on this Class A Certificate are payable to the holder hereof in
the manner set forth in the Trust Agreement.

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Class A Certificate is registrable in the
Certificate Register, upon surrender of this Class A Certificate for
registration of transfer at the designated office of the Trustee in New York
City, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Trustee duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, together with cash in the amount
required by the Trust Agreement, and thereupon one or more new Certificates of
the authorized denominations and evidencing the same aggregate Certificate
Balance of the Certificates will be issued to the designated transferee or
transferees.

As provided in the Trust Agreement and subject to certain limitations therein
set forth, Certificates are exchangeable for Certificates of a like aggregate
Certificate Balance but of a different authorized denomination, as requested by
the holder surrendering the same.

For any such registration of transfer or exchange, the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.

Prior to due presentment of this Class A Certificate for registration of
transfer, the Trustee and any agent of the Trustee may treat the person in whose
name this Class A Certificate is registered as the owner hereof for all
purposes, whether or not this Class A Certificate is overdue, and neither the
Trustee nor any such agent shall be affected by notice to the contrary.

1 This language shall only be included on the Class A Certificates if the
Class A Certificates are placed into a Security Depository.

9

This Class A Certificate shall not be valid or become obligatory for any purpose
unless and until duly executed by manual signature.

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Trustee

By:

Authorized Signatory

Date Issued: November 16, 2006

10

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto

(Name, Address and Taxpayer Identification Number of Assignee)

all its right, title and interest in and to the within Certificate and hereby
irrevocably constitutes and appoints      attorney to register the transfer of
the within Certificate on the books kept for the registration thereof, with full
power of substitution in the premises.

     
Dated:
  Signature
 
   
Signatures(s) Guaranteed:
 

 
   
Notice: Signature(s) must be
guaranteed by an “eligible
guarantor institution” meeting the
requirements of the Trustee, which
requirements will include
membership or participation in
STAMP or such other “signature
guarantee program” as may be
determined by the Trustee in
addition to, or in substitution
for, STAMP, all in accordance with
the Securities Exchange Act of
1934, a amended.
 





Notice: The signature on this
assignment must correspond
with the name as written upon
the face of this Certificate
in every particular, without
alteration or enlargement or
any change whatsoever.

11

EXHIBIT B

FORM OF CLASS B CERTIFICATE

THIS CLASS B CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES
LAWS IN THE UNITED STATES OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION AND
MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, UNITED STATES PERSONS, EXCEPT AS
PERMITTED BY THIS LEGEND. THE HOLDER HEREOF, BY ITS ACCEPTANCE OF THIS CLASS B
CERTIFICATE, REPRESENTS, ACKNOWLEDGES AND AGREES THAT THIS CLASS B CERTIFICATE
AND ANY BENEFICIAL INTEREST THEREIN MAY ONLY BE ISSUED AND SOLD OR TRANSFERRED
TO: A QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN RULE 144A(a)(1) UNDER THE
SECURITIES ACT) PURCHASING THE CLASS B CERTIFICATE FOR ITS OWN ACCOUNT THAT ARE
ALSO (II) QUALIFIED PURCHASERS (WITHIN THE MEANING OF SECTION 3(c)(7) UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, HEREINAFTER, THE “INVESTMENT COMPANY
ACT”). NEITHER THE CLASS B CERTIFICATE NOR ANY INTEREST THEREIN MAY BE
TRANSFERRED OR RESOLD EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE INVESTMENT COMPANY ACT AND THE SECURITIES ACT.

EACH TRANSFEREE OF THE CLASS B CERTIFICATE OR ANY BENEFICIAL INTEREST THEREIN
WILL BE DEEMED TO REPRESENT AT THE TIME OF TRANSFER THAT (I) THE TRANSFEREE IS A
QUALIFIED INSTITUTIONAL BUYER, (II) IT IS A QUALIFIED PURCHASER, (III) IT IS NOT
FORMED FOR THE PURPOSE OF INVESTING IN THE CLASS B CERTIFICATE, UNLESS EACH OF
ITS BENEFICIAL OWNERS IS A QUALIFIED PURCHASER, (IV) IT IS NOT A DEALER
DESCRIBED IN PARAGRAPH (a)(l)(ii) OF RULE 144A UNDER THE SECURITIES ACT, UNLESS
SUCH TRANSFEREE OWNS AND INVESTS ON A DISCRETIONARY BASIS AT LEAST U.S. $25
MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF SUCH DEALER,
(V) IT IS NOT A PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR (E) OF RULE 144A
UNDER THE SECURITIES ACT OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(I)(i)(F)
OF RULE 144A UNDER THE SECURITIES ACT THAT HOLDS THE ASSETS OF SUCH PLAN, UNLESS
INVESTMENT DECISIONS ARE MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR SPONSOR OF
SUCH PLAN, AND (VI) IT, AND THE ACCOUNT FOR WHICH IT IS PURCHASING, IS
PURCHASING THE CLASS B CERTIFICATE IN ITS CORRECT DENOMINATION. ACCORDINGLY, AN
INVESTOR IN THIS CLASS B CERTIFICATE MUST BE PREPARED TO BEAR THE ECONOMIC RISK
OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

FOR PAYMENTS DUE WITH RESPECT TO THE CERTIFICATES

INDICATED BELOW

TEBS Tax-Exempt Multifamily Housing Certificates,

Series 2006A

$951,341.05 Class B Certificate

NUMBER: RB-     

CUSIP NO.: 878203AB4

FINAL DISTRIBUTION DATE: July 10, 2019

SCHEDULED DISTRIBUTION DATES: 10th day of each calendar month (or, if any such
day is not a Business Day, the next succeeding Business Day), commencing
December 10, 2006



    REGISTERED OWNER: U.S. Bank Trust National Association, as Class B
Certificate            Custodian under the Trust Agreement

PRINCIPAL AMOUNT: $951,341.05

The indicated Registered Owner, or registered assigns, is the owner of this
certificate (this “Class B Certificate”) with interest distributions on the
indicated Distribution Dates and subject to certain rights as set forth below.
This Class B Certificate is also entitled to receive, subject to the rights of
the Class A Certificates, on each Scheduled Distribution Date, each Special
Distribution Date and the indicated Final Distribution Date distributions of a
portion of any principal and premium payments with respect to the tax-exempt
multifamily housing revenue bonds (or certificates evidencing beneficial
ownership interests therein) (collectively, the “Bonds”) held by U.S. Bank Trust
National Association, as Trustee (the “Trustee”) pursuant to the terms of the
Trust Agreement, dated as of November 1, 2006 (the “Trust Agreement”), among
MuniMae TE Bond Subsidiary, LLC, as Trustor (the “Trustor”), MuniMae Portfolio
Services, LLC, as Servicer, and the Trustee, pursuant to which this and other
certificates (the “Certificates”), evidencing undivided beneficial ownership
interests in the Trust established by the Trust Agreement, are executed and
delivered by the Trustee. This Class B Certificate is subject to the provisions
of and is entitled to the benefits of the Trust Agreement, a copy of which is
available for inspection by the holder hereof at the principal corporate trust
office of the Trustee in the Borough of Manhattan, City and State of New York.

The Trust is subject to optional liquidation, in whole but not in part, at the
direction of the holder of the Class B Certificate on November 10, 2013 and any
subsequent Remarketing Date, as described in the Trust Agreement.

Principal, premium and interest distributions on this Class B Certificate are
payable to the holder hereof in the manner set forth in the Trust Agreement.

For any such registration of transfer or exchange, the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.

Prior to due presentment of this Class B Certificate for registration of
transfer, the Trustee and any agent of the Trustee may treat the person in whose
name this Class B Certificate is registered as the owner hereof for all
purposes, whether or not this Class B Certificate is overdue, and neither the
Trustee nor any such agent shall be affected by notice to the contrary.

12

This Class B Certificate shall not be valid or become obligatory for any purpose
unless and until duly executed by manual signature.

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Trustee

By:

Authorized Signatory

Date Issued: November 16, 2006

13

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto

(Name, Address and Taxpayer Identification Number of Assignee)

all its right, title and interest in and to the within Certificate and hereby
irrevocably constitutes and appoints      attorney to register the transfer of
the within Certificate on the books kept for the registration thereof, with full
power of substitution in the premises.

     
Dated:
  Signature
 
   
Signatures(s) Guaranteed:
 

 
   
Notice: Signature(s) must be
guaranteed by an “eligible
guarantor institution” meeting the
requirements of the Trustee, which
requirements will include
membership or participation in
STAMP or such other “signature
guarantee program” as may be
determined by the Trustee in
addition to, or in substitution
for, STAMP, all in accordance with
the Securities Exchange Act of
1934, a amended.
 





Notice: The signature on this
assignment must correspond
with the name as written upon
the face of this Certificate
in every particular, without
alteration or enlargement or
any change whatsoever.

14

EXHIBIT C

FORM OF NOTICE OF ELECTION TO RETAIN UPON MANDATORY TENDER

TO BE SUBMITTED TO THE REMARKETING AGENT AND THE TRUSTEE

NOTICE OF ELECTION TO RETAIN
Relating to the
TEBS Tax-Exempt Multifamily Housing Certificates, Series 2006A
Class A

                           , 20   

[REMARKETING AGENT]
     
     
     
as Remarketing Agent

U.S. Bank Trust National Association, as Trustee
19th Floor

100 Wall Street

New York, NY 10005

Ladies and Gentlemen:

The undersigned hereby advises you that it is the Holder or Beneficial Owner of
$      Certificate Balance of the above referenced Certificates and that it
hereby exercises pursuant to Section 3.15 of the Trust Agreement its election to
retain $     Certificate Balance of such Certificates upon the Remarketing Date
occurring on      , 20  . Capitalized terms not defined herein shall have the
meaning assigned to them in the Trust Agreement, dated as of November 1, 2006,
among MuniMae TE Bond Subsidiary, LLC, as Trustor, MuniMae Portfolio Services,
LLC, as Servicer, and U.S. Bank Trust National Association, as Trustee.

                  Date:                                                         
(Name of Holder or Beneficial Owner)

     
Mailing Address of Holder
or Beneficial Owner:
 


                                                      
  By:
                                                                                  
 
   
                                                      
  Printed Name:
 
 


15

                                                       Title:EXHIBIT D

FORM OF CLASS B CERTIFICATEHOLDER CERTIFICATION WITH
RESPECT TO REMARKETING
TO BE SUBMITTED TO THE REMARKETING AGENT

Class B Certificateholder Certification with Respect to Remarketing
Relating to the
TEBS Tax-Exempt Multifamily Housing Certificates, Series 2006A

                           , 20     

[REMARKETING AGENT]
     
     
     

     
as Remarketing Agent
Re:
 
$191,535,000 Class A Certificates

TEBS Tax-Exempt Multifamily Housing Certificates, Series 2006A

Ladies and Gentlemen:

1. In connection with the remarketing of the above-captioned Certificates on
     ,      (the “Remarketing Date”), the undersigned hereby certifies that it
[strike out one of the following] does/does not have a present intention to
exercise its right to cause an optional liquidation of the Trust prior to the
Final Distribution Date pursuant to Section 5.02 of the Trust Agreement, dated
as of November 1, 2006 (the “Trust Agreement”), among MuniMae TE Bond
Subsidiary, LLC, as Trustor, MuniMae Portfolio Services, LLC, as Servicer, and
U.S. Bank Trust National Association, as Trustee.

2. If the undersigned does have a present intention to cause an optional
liquidation of the Trust prior to the Final Distribution Date, the earliest date
on which the undersigned reasonably expects such option would be exercised is
[insert date]                               ,                           .

3. The foregoing certification is provided pursuant to Section 3.16(d) of the
Trust Agreement and is solely for the benefit of the Remarketing Agent in
establishing the Certificate Rate for the Class A Certificates to be in effect
from and after the Remarketing Date. The undersigned makes such certification
with a full reservation of its rights to cause an optional liquidation of the
Trust on any Optional Liquidation Date pursuant to Section 5.02 of the Trust
Agreement.

4. This certification is not intended to, and may not, be relied on by Holders
or Beneficial Owners of the Class A Certificates or by any person other than the
Remarketing Agent.

5. Capitalized terms used herein, unless otherwise defined herein, shall have
the meanings set forth in the Trust Agreement.

                                        

(Name of Holder or Beneficial Owner)

By                                                        
                      

Name:

Title:

16

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND CONSTRUCTION

                 
Section 1.01.
  Certain Definitions
    2  
Section 1.02.
  Rules of Construction
    10  

ARTICLE II

ESTABLISHMENT OF TRUST

                 
Section 2.01.
  Creation of Trust
    10  
Section 2.02.
  Establishment of Trust Account and Ownership
    11  
Section 2.03.
  Obligations of Trustee and Trustor
    12  
Section 2.04.
  Holders’ Direct Interests
    12  

ARTICLE III

THE CERTIFICATES

                 
Section 3.01.
  Classes of Certificates
    12  
Section 3.02.
  Voting of Bonds
    13  
Section 3.03.
  Limitation on Issuance of Certificates
    14  
Section 3.04.
  Form and Numbering of Certificates
    14  
Section 3.05.
  Execution of Certificates; Manner of Payment
    14  
Section 3.06.
  Validity of Certificates
    15  
Section 3.07.
  Exchange of Certificates
    15  
Section 3.08.
  Registration and Transfer of Certificates
    15  
Section 3.09.
  Ownership of Certificates
    16  
Section 3.10.
  Authorization of Certificates; Delivery of Certificates
    16  
Section 3.11.
  Mutilated, Destroyed or Lost Certificates
    17  
Section 3.12.
  Book-Entry Only System for Class A Certificates
    17  
Section 3.13.
  Method of Payment
    18  
Section 3.14.
  Limitations on Transfer
    19  
Section 3.15.
  Mandatory Tender and Remarketing on the Remarketing Date
    22  
Section 3.16.
  Determination of Subsequent Remarketing Dates and Certificate Rates
    23  

ARTICLE IV

DISTRIBUTIONS IN RESPECT OF THE CERTIFICATES

                 
Section 4.01.
  Deposit of Funds Received on Bonds
    24  
Section 4.02.
  Distributions of Interest
    24  
Section 4.03.
  Distributions of Principal
    25  
Section 4.04.
  Defaults on Bonds
    26  
Section 4.05.
  Late Fees
    26  
Section 4.06.
  Notice of Mandatory Tender
    26  

ARTICLE V

TRUST TERMINATION, OPTIONAL LIQUIDATION AND FINAL DISTRIBUTION

                 
Section 5.01.
  Trust Termination Events
    27  
Section 5.02.
  Optional Liquidation of Bonds and Termination of Trust
    28  
Section 5.03.
  Final Distribution Date and Termination of the Trust
    29  
Section 5.04.
  Additional Capital Contributions
    30  
Section 5.05.
  Credit Enhancement Agreement
    30  

ARTICLE VI

DETERMINATION AND PAYMENT OF BOND LIQUIDATION PRICE AND GAIN SHARE



    Section 6.01. Determination and Payment of Gain Share 30  

ARTICLE VII

THE TRUSTEE

                 
Section 7.01.
  Acceptance of Duties
    31  
Section 7.02.
  Limited Liability
    31  
Section 7.03.
  Fidelity Bond
    32  
Section 7.04.
  Indemnification of Trustee
    32  
Section 7.05.
  Information Concerning the Bonds
    34  
Section 7.06.
  Resignation and Removal
    34  
Section 7.07.
  Payment of Trustee Fee
    34  
Section 7.08.
  Credit Enhancement Custodian
    35  
Section 7.09.
  Statements to Holders
    35  

ARTICLE VIII

ADMINISTRATION AND SERVICING OF BONDS

                         
Section 8.01.
  Servicing of Bonds
    36          
Section 8.02.
  Servicing Compensation; Payment of Certain Expenses by Servicer
    36          
Section 8.03.
  Access to Certain Documentation and Certain Information Regarding Bonds
            37  
Section 8.04.
  Calculations
    37          
Section 8.05.
  Liability of Servicer
    37          
Section 8.06.
  Resignation or Removal of Servicer
    37          
Section 8.07.
  Notification to Holders
    38          
Section 8.08.
  Liability of Trustor
    38          
Section 8.09.
  Substitution of Bonds
    39          

ARTICLE IX

REMARKETING

                 
Section 9.01.
  Appointment of Remarketing Agent
    39  
Section 9.02.
  Remarketing Procedures
    40  
Section 9.03.
  Actions of Remarketing Agent
    40  

ARTICLE X

PARTNERSHIP TAX MATTERS

                 
Section 10.01.
  Allocations
    40  
Section 10.02.
  Consent to Methods
    41  
Section 10.03.
  Capital Accounts
    41  
Section 10.04.
  Allocation of Book Items
    43  
Section 10.05.
  Mandatory Allocations
    43  
Section 10.06.
  Tax Matters Partner
    43  
Section 10.07.
  Monthly Closing Election
    44  

ARTICLE XI

MISCELLANEOUS

                 
Section 11.01.
  Governing Law
    47  
Section 11.02.
  Notices
    47  
Section 11.03.
  Binding Agreement
    48  
Section 11.04.
  Amendments
    48  
Section 11.05.
  Termination and Severability
    49  
Section 11.06.
  Counterparts
    49  

17

                 
SCHEDULE I
  DESCRIPTION OF THE BONDS
       
EXHIBIT A
  FORM OF CLASS A CERTIFICATE
       
EXHIBIT B
  FORM OF CLASS B CERTIFICATE
       
EXHIBIT C
  FORM OF NOTICE OF ELECTION TO RETAIN UPON
       
 
  MANDATORY TENDER TO BE SUBMITTED TO THE
       
 
  REMARKETING AGENT AND THE TRUSTEE
       
EXHIBIT D
  FORM OF CLASS B CERTIFICATE HOLDER CERTIFICATION
       
 
  WITH RESPECT TO REMARKETING TO BE SUBMITTED
       
 
  TO REMARKETING AGENT
       

18